 



Exhibit 10.01
ALLEN & OVERY

     
 
  Allen & Overy LLP
 
   
 
  LEASE
 
   
 
  THE ROYAL BANK OF SCOTLAND PLC
 
  (as trustee and not otherwise of Schroder Exempt Property Unit Trust)
 
   
 
  GLU MOBILE LIMITED
 
   
 
  and
 
   
 
  GLU MOBILE, INC
 
   
 
  for lease of property known as
Part Second Floor, Beaumont House,
Kensington Village, Avonmore Road, London
W14 8TS

14 March, 2007



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page   1.  
Definitions
    3   2.  
Interpretation
    7   3.  
Lease
    8   4.  
Rent
    8   5.  
Service Charge
    8   6.  
Tenant’s Covenants
    9   7.  
Landlord’s Covenants
    21   8.  
Alienation
    22   9.  
Insurance
    27   10.  
Re-entry
    33   11.  
Guarantee
    34   12.  
Value Added Tax
    34   13.  
Trustee Liability Provision
    35   14.  
General
    36   15.  
Notices
    40   16.  
Governing Law and Jurisdiction
    40   17.  
Exclusion Agreement
    40   1.  
Option to renew
    58   2.  
Additional Rent Free Period
    62      
 
        Signatories     63  

 



--------------------------------------------------------------------------------



 



     
LR1
  Date of lease 14 March, 2007
 
   
LR2
  Title number(s)
 
   
LR2.1
  Landlord’s title number(s)
 
   
 
  BGL331130.
 
   
LR2.2
  Other title numbers
 
   
 
  BGL40510.
 
   
LR3
  Parties to this lease

         
 
  Landlord   The Royal Bank of Scotland Plc whose registered office is at 36 St
Andrew Square, Edinburgh EH2 2YB, acting in its capacity as trustee but not
otherwise of Schroder Exempt Property Unit Trust Company Registration number
SC90342
 
       
 
  Tenant   Glu Mobile Limited, whose registered office is at 58-60 Berners
Street, London W1T 3JS, Company Registration Number 04223253
 
       
 
  Guarantor   Glu Mobile, Inc incorporated in the state of California United
States of America

     
LR4
  Property
 
   
 
  The property known as part second floor Beaumont House, Kensington Village as
further described in the Definitions and Part 2 of Schedule 1.
 
   
 
  In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.
 
   
LR5
  Prescribed statements etc
 
   
 
  None.
 
   
LR6
  Term for which the Property is leased
 
   
 
  The term is as follows: 5 years commencing on and including the Term
Commencement Date.
 
   
LR7
  Premium
 
   
 
  None.
 
   
LR8
  Prohibitions or restrictions on disposing of this lease
 
   
 
  This lease contains a provision that prohibits or restricts dispositions.

1



--------------------------------------------------------------------------------



 



     
LR9
  Rights of acquisition etc
 
   
LR9.1
  Tenant’s contractual rights to renew this lease, to acquire the reversion or
another lease of the Property, or to acquire an interest in other land
 
   
 
  This lease contains a contractual right for the Tenant to renew contained in
Schedule 8.
 
   
LR9.2
  Tenant’s covenant to (or offer to) surrender this lease
 
   
 
  None.
 
   
LR9.3
  Landlord’s contractual rights to acquire this lease
 
   
 
  None.
 
   
LR10
  Restrictive covenants given in this lease by the Landlord in respect of land
other than the Property
 
   
 
  None.
 
   
LR11
  Easements
 
   
LR11.1
  Easements granted by this lease for the benefit of the Property
 
   
 
  The Easements specified in Parts 1 and 2 of Schedule 2.
 
   
LR11.2
  Easements granted or reserved by this lease over the Property for the benefit
of other property
 
   
 
  The Easements specified in Parts 1 and 2 of Schedule 3.
 
   
LR12
  Estate rentcharge burdening the Property
 
   
 
  None.
 
   
LR13
  Application for standard form of restriction
 
   
 
  None.
 
   
LR14
  Declaration of trust where there is more than one person comprising the Tenant

2



--------------------------------------------------------------------------------



 



THIS LEASE is made on 14 March, 2007
BETWEEN:

(1)   THE ROYAL BANK OF SCOTLAND PLC, a company incorporated under the laws of
Scotland under number SC90312 whose registered office is at 36 St Andrew Square,
Edinburgh EH2 2YB and whose address for service is Trustee and Depositary
Services (Ref: SEPUT), Drummond House, 1 Redheughs Avenue, Edinburgh EH12 9JN
(acting in its capacity as trustee and not otherwise of Schroder Exempt Property
Unit Trust) (the Landlord);

(2)   GLU MOBILE LIMITED (registered in England under number 04223253) whose
registered office is at 58-60 Berners Street London W1T 3JS (the Tenant); and

(3)   GLU MOBILE, INC incorporated in the State of California of 1800 Gateway
Drive, Suite 200 San Mateo CA 94404 (the Guarantor).

THIS DEED WITNESSES as follows:

1.   DEFINITIONS       In this Lease the terms defined in Part 1 of Schedule 8
shall have effect and:       Accounting Period means each one of the following
periods:

  (a)   the date hereof to the following 30th September;     (b)   thereafter
every yearly period of the Term which shall commence on 1st October in each year
of the Term and end on 30th September in the following year;     (c)   the
period commencing on 1st October preceding the End of the Term and ending on the
End of the Term; and     (d)   each one of the periods (if any) of which the
Landlord shall with the consent of the Tenant (not to be unreasonably withheld
or delayed) substitute for any one or more of the periods described in
paragraphs (a), (b) or (c) above.

    Additional Services means the services listed in paragraph 2 of Schedule 7
as from time to time altered (if at all) pursuant to Clause 5.2;       assign
includes entering into any form of equitable assignment of the Property,
including a registerable transfer where the Tenant’s title to the Property is
registered or registerable, but does not include entering into a contract for
the assignment or transfer of the Property, and assignment is similarly
construed;       authorised guarantee agreement has the meaning given to it by
the LTC Act 1995;       Basic Services means the services listed in paragraph 1
of Schedule 7 as from time to time altered (if at all) under Clause 5.2;

3



--------------------------------------------------------------------------------



 



    Building means the property described in Part 1 of Schedule 1 and every part
of it and all additions and alterations to it made during the Term and includes
(without limitation):

  (a)   roadways, footpaths, service roads, service areas, car parks, loading
bays and landscaped and open areas;     (b)   boundary walls and fences;

    of, belonging or appurtenant thereto;       Building Percentage means 7.36
per cent in respect of the Total Building Service Costs attributable to the
phase I water supply and 7.57 per cent in respect of the Total Building Service
Cost attributable to the fitness centre and 13 per cent in respect of all other
Total Building Service Costs or such other fair and reasonable proportions of
the Total Building Service Costs properly attributable to the Property as the
Landlord shall notify in writing to the Tenant and which the Tenant shall have
agreed (such agreement not to be unreasonably withheld or delayed) or in the
absence of such agreement as determined by the Landlord’s surveyor acting
reasonably whose determination shall be conclusive save in the event of manifest
error;       Building Service Costs means the costs set out in paragraph 3 of
Schedule 7;       Building Service Charge means the Building Percentage of the
Total Building Service Costs in any Accounting Period;       Building Services
means the Additional Services and the Basic Services;       Business Day means a
day (other than a Saturday or Sunday) on which banks are generally open in
London for normal business;       Car Spaces means the 10 spaces in the Parking
Area from time to time designated by the Landlord for the Tenant’s use;      
CAW Regulations means the Control of Asbestos at Work Regulations 2002;      
Clearing Bank means a corporate member of CHAPS Clearing Company Limited;      
Common Parts means the roads, footpaths, service areas, car parks, loading bays,
landscaped and open areas, entrances, staircases, passages, landings, passenger
and goods lifts and other areas (whether or not in the nature of the foregoing)
from time to time during the Term in or appurtenant to the Building provided by
the Landlord for common use by the tenants of the Building;       Conduits
includes those for sewage, water, gas, electricity, telecommunications and data
processing;       End of the Term includes the expiry of the Term by effluxion
of time or the determination of the Term by forfeiture, surrender, merger,
notice or in any other way;       Estate means the land shown edged red on the
Estate Plan known as Kensington Village Avonmore Road, London W14 together with
the buildings now erected or in the course of erection on it or which may at any
time in the future be erected on the land or any part of it and such further or
adjoining land and buildings which during the Term shall become vested

4



--------------------------------------------------------------------------------



 



    in the Landlord and which shall be constructed altered or developed and
designated by the Landlord a part of the Estate;       Estate Common Parts means
all parts of the Estate (and signs relating to but not situated upon the Estate)
(excluding the Property and other Lettable Areas) which are from time to time
provided or designated by the Landlord or Head Landlord for the common or
general use by or for the benefit of all or substantially all of the tenants
licensees and occupiers of the Estate and where appropriate their respective
employees agents and licensees and all others from time to time authorised by
the Landlord or Head Landlord and without limitation includes all or any of the
following which are or may from time to time be comprised in or appurtenant to
the Estate namely the estate roads paths pavements vehicular and pedestrian ways
and conducting media perimeter walls landscaped areas gates fences signs notice
boards advertising features special decorative features security installations
refuse collection and disposal areas and all other fixtures fittings furnishings
and facilities as may from time to time be provided by the Landlord for common
or general use;       Estate Percentage means 3.51 per cent or such other fair
and reasonable proportion of the Estate Service Costs properly attributable to
the Property in respect of Estate Common Parts or in the event of there being a
relevant change in the circumstances of the Property and/or the Estate then such
fair and reasonable percentage as shall be agreed between the parties or in the
absence of such agreement as determined by the Landlord’s surveyor acting
reasonably whose determination shall be conclusive save in the event of manifest
error;       Estate Plan means the attached plan marked as such;       Estate
Services means the services listed in paragraph 1 of Schedule 6 as from time to
time altered (if at all) pursuant to Clause 5.2;       Estate Service Charge
means the Estate Percentage of Total Estate Service Costs in any Accounting
Period;       Estate Service Costs means the costs set out in paragraph 2 of
Schedule 6;       exempt information document has the meaning given to that
expression in rule 131 of the Land Regulation Rules 2003;       Guarantor
includes the person named in this Lease as guarantor, if any, and any other
person who is for the time being a guarantor in respect of the Tenant’s
obligations under this Lease and his personal representatives and successors;  
    Head Landlord means any person for the time being entitled to possession of
the Property at the end of any term of years granted by any Head Lease;      
Head Lease means the lease under which the Landlord is for the time being
entitled to possession of the Property at the End of the Term and every lease
(whether immediate or otherwise) out of which that lease was created, all deeds
varying any of those leases and all licences and consents granted under any of
those leases or under any deed of variation;       Independent Surveyor means
the independent chartered surveyor appointed pursuant to Clause 5.3;      
Interest Rate means the base rate for the time being of The Royal Bank of
Scotland plc or of another Clearing Bank designated from time to time by the
Landlord or if there is no such

5



--------------------------------------------------------------------------------



 



    base rate the rate from time to time prescribed under section 32 of the Land
Compensation Act 1961;       Landlord includes the person for the time being
entitled to possession of the Property at the End of the Term;       Lease means
this lease, every deed varying or supplemental to this lease and every licence
and consent granted under this lease or under any deed of variation or
supplemental deed and every collateral agreement (as defined in the LTC Act
1995);       Legal Obligation means any obligation from time to time created by
any enactment or authority which relates either to the Property or to the
Building or to either or both of their respective uses and includes without
limitation obligations imposed as a condition of any necessary consents;      
Lettable Areas means all parts of the Building or, as the case may be, the
Estate designed to be let or let for commercial use;       LTC Act 1995 means
the Landlord and Tenant (Covenants) Act 1995;       Parking Area means the car
parking area forming part of the Estate and defined as Car Park in the Head
Lease dated 22nd February, 2000 made between Rysbridge Estates Limited (1) and
Lloyds TSB Bank plc (2);       Planning Acts means the Town and Country Planning
Act 1990, the Planning (Listed Buildings and Conservation Areas) Act 1990, the
Planning (Hazardous Substances) Act 1990, the Planning (Consequential
Provisions) Act 1990 and the Planning and Compensation Act 1991;       President
means the President from time to time of the Royal Institution of Chartered
Surveyors or any person authorised to act upon his behalf;       Property means
the property described in Part 2 of Schedule 1 and every part of it and all
additions and alterations to it;       Property Plan means the plan marked as
such annexed to this Lease;       Quarter Days means 25th March, 24th June, 29th
September and 25th December in every year;       Rent includes all sums reserved
as rent by this Lease;       Retained Property means the whole of the Building
other than the Lettable Areas;       Tenant includes the Tenant’s successors in
title;       Term means the term granted by this Lease;       Term Commencement
Date means 17 October, 2006;       Total Building Service Costs means the total
of the Building Service Costs in any Accounting Period;       Total Estate
Service Costs means the total of the Estate Service Costs in any Accounting
Period;

6



--------------------------------------------------------------------------------



 



    Underlease EID application means an application to the Registrar to
designate an underlease or derivative underlease an exempt information document
so as to exclude from the edited copy of the underlease or derivative underlease
as appropriate to be held by HM Land Registry such information as is excluded
from any edited copy of this Lease held at HM Land Registry and such other
information as the Landlord shall require;       VAT means value added tax and
any imposition or levy of a like nature;       VAT Act 1994 means the Value
Added Tax Act 1994;       VAT group means two or more bodies corporate
registered as a group for VAT purposes under section 43 VAT Act 1994.       VAT
Invoice means an invoice addressed to the Tenant and which complies with the
requirements of section 6 (5) of and paragraph 2(1) of Schedule 11 to the VAT
Act 1994 and regulations made pursuant thereto in relation to tax invoices.

2.   INTERPRETATION   2.1   Parties       Where there are two or more persons
included in the expressions Landlord, Tenant or Guarantor each reference to the
Landlord, the Tenant or the Guarantor includes a separate reference to each of
those persons.

2.2   Enactments       Any reference, express or implied, to an enactment
includes references to:

  (a)   that enactment as amended, extended or applied by or under any other
enactment (before or after the execution of this Lease);     (b)   any enactment
which that enactment re-enacts (with or without modification);     (c)   any
subordinate legislation made (before or after the execution of this Lease) under
that enactment, as amended, extended or applied as described in paragraph
(a) above or under any enactment referred to in paragraph (b) above; and     (d)
  any consents, licences and permissions given (before or after the execution of
this Lease) under that enactment, as amended, extended or applied as described
in paragraph (a) or under any enactment referred to in paragraph (b) above or
under that subordinate legislation and any conditions contained in those
consents, licences and permissions.

2.3   Subordinate and EU legislation       Any reference, express or implied, to
enactments generally includes subordinate legislation and any legislation of the
European Union that is directly applicable in the United Kingdom and includes
existing enactments and those that come into effect during the Term.   2.4  
Application       Clauses 2.1 to 2.3 apply unless the contrary intention
appears.

7



--------------------------------------------------------------------------------



 



2.5   Clause Headings       The headings in this Lease do not affect its
interpretation.   3.   LEASE   3.1   Lease       The Landlord lets the Property
to the Tenant with limited title guarantee together with the rights set out in
Schedule 2 but except and reserving to the Landlord the rights set out in
Schedule 3 for the term of five years commencing on and including the Term
Commencement Date subject to all rights and covenants affecting the Property
including (without limitation) the matters contained or referred to in
Schedule 4 at a yearly rent ascertained in accordance with Clause 4.   3.2  
Ancillary Rights       Save in respect of the Car Spaces the rights granted to
the Tenant are granted in common with the Landlord, any person authorised by the
Landlord and everyone else having the like or similar rights.   3.3   Exclusion
of Implied Rights       This Lease does not include any rights other than those
set out in Schedule 2.   3.4   Reserved Rights       The rights excepted and
reserved to the Landlord are also excepted and reserved to those authorised by
the Landlord and everyone else entitled to them.   4.   RENT   4.1   Rent      
The yearly rent is:

  (a)   until but excluding the Rent Commencement Date the rent of one
peppercorn (if demanded);     (b)   from and including the Rent Commencement
Date the rent of Three Hundred and Two Thousand Three Hundred and Twenty-Eight
Pounds (£302,328).

4.2   Rent payment dates       The yearly rent is payable without any deduction,
withholding or set-off by equal quarterly payments in advance on the Quarter
Days. The first payment (which is an apportioned sum) is to be made on the Rent
Commencement Date in respect of the period commencing on the Rent Commencement
Date and ending on the day before the next following Quarter Day.   5.   SERVICE
CHARGE   5.1   Payment       The Tenant must pay to the Landlord the Estate
Service Charge and Building Service Charge without any deduction, withholding or
set-off by equal quarterly payments in advance on the

8



--------------------------------------------------------------------------------



 



    Quarter Days. The first payment (which is an apportioned sum) is to be made
on the Service Charge Commencement Date in respect of the period commencing on
the Service Charge Commencement Date and ending on the next following Quarter
Day.   5.2   Variation of Estate Services and Building Services       The
Landlord or the Superior Landlord may add to vary or discontinue any of the
Building Services and/or the Estate Services respectively where the Landlord or
the Superior Landlord (acting reasonably) consider it necessary to do so having
regard to the principles of good estate management Provided that such variation
or discontinuance does not materially adversely affect the Tenant’s use and
enjoyment of the Property and provided further that in the event of a dispute
the same shall be referred to the Independent Surveyor under Clause 5.3.   5.3  
Independent Surveyor       In any case where provision is made for reference to
the Independent Surveyor then either party may forthwith give to the other
notice of such dispute or question whereupon it shall be referred to the
Independent Surveyor and the final decision of the Independent Surveyor (who
shall be agreed between the parties or in default of agreement on the
application of either party shall be appointed by the President) and this shall
be deemed to be a submission to arbitration within the meaning of the
Arbitration Act 1996 or any Act amending or replacing the same.   6.   TENANT’S
COVENANTS   6.1   Introduction       The Tenant covenants with the Landlord to
comply with its obligations set out in this Clause and in Clauses 5, 8 and 9.  
6.2   Rent       The Tenant must:

  (a)   pay the yearly rent to the Landlord at the times and m the manner
referred to in Clause 4 without any deduction and (if required by the Landlord)
by banker’s standing order or direct debit; and     (b)   not exercise or seek
to exercise any right or claim to withhold rent or any right or claim to legal
or equitable set-off.

6.3   Outgoings       The Tenant must:

  (a)   pay all present and future Outgoings assessed, charged or imposed on, or
payable in respect of the Property or the Car Spaces or assessed, charged or
imposed on, or payable by the owner or occupier of the Property or the Car
Spaces;     (b)   pay the proportion properly attributable to the Property or
the Car Spaces of all Outgoings assessed, charged or imposed on or payable in
respect of the Property and other properties or the Car Spaces and other car
spaces or assessed, charged or

9



--------------------------------------------------------------------------------



 



      imposed on or payable by the owner or occupier of the Property and other
properties or the Car Spaces and other car spaces;     (c)   pay all charges for
the supply to and consumption at the Property of water, gas and electricity and
all charges for telecommunications (including equipment rents) and observe and
perform all regulations of the supply authorities;     (d)   where such charges
as are referred to in paragraph (c) are made in relation to the Property and
other properties or upon the owner or occupier of the Property and other
properties, pay the suppliers and indemnify the Landlord against the proportion
of those charges properly attributable to the Property or its owner or occupier;
and     (e)   if the Landlord loses rating relief because it has been allowed to
the Tenant or any other person deriving title under the Tenant during the Term,
make good that loss to the Landlord.

    In this sub-clause Outgoings means rates, taxes, duties, charges,
assessments, impositions and outgoings whether parliamentary, parochial, local
or of any other description and whether of the nature of capital or revenue and
even though of a wholly novel character except tax payable by the Landlord as a
result of the grant of this Lease or of any dealing with the reversion
immediately expectant upon the term hereby granted and except tax payable in
respect of the rents and other payments arising hereunder. The proportion
referred to in paragraphs (b) and (d) will be determined by the Landlord (acting
reasonably) whose determination will be conclusive save as to questions of law
or manifest error.   6.4   Repair       The Tenant must:

  (a)   put and keep the Property in good and substantial repair and condition,
but, subject to paragraph (b), is not obliged to repair damage caused by an
Insured Risk and, subject to subclause (c), is not obliged to repair damage
caused by Uninsured Terrorism;     (b)   if directed to do so by the Landlord,
repair damage caused by an Insured Risk where:

  (i)   the damage is not insured because of an exclusion, limitation or excess
imposed by the insurers and, in the Landlord’s reasonable opinion, the cost of
making good the damage will not exceed the amount resulting from the exclusion,
limitation or excess, or     (ii)   the insurance monies are irrecoverable
because of the act, default or omission of the Tenant, any person deriving title
under the Tenant or anyone at the Property with the express or implied authority
of any of them;

  (c)   if directed to do so by the Landlord, repair damage caused by Uninsured
Terrorism where, in the Landlord’s reasonable opinion, the cost of making good
the damage will not exceed the Cap;     (d)   replace all the Landlord’s
fixtures and fittings in the Property which become beyond repair during the Term
with others of no lesser quality;     (e)   keep all internal windows and other
glass in the Property (both inside and out) clean, cleaning them as often as
reasonably necessary;

10



--------------------------------------------------------------------------------



 



  (f)   enter into and maintain throughout the Term fully comprehensive
maintenance contracts in respect of all plant, equipment and machinery in the
Property with a reputable company or companies first approved by and in forms
approved by the Landlord and produce the contracts to the Landlord on demand
with evidence that any payments due under them are paid up to date;     (g)  
produce to the Landlord on demand a certificate issued by an electrical
contractor first approved by the Landlord that the electrical circuits within
the Property comply with the then current regulations of the Institute of
Electrical Engineers or other amended standards or recommended current codes of
practice, in each case as approved by the Landlord; and     (h)   notify the
Landlord of all defects in the Property which are relevant defects for the
purpose of Section 4 of the Defective Premises Act 1972.

6.5   Redecoration       The Tenant must redecorate the Property in the last
year of the Term in colours and patterns which must be first approved by the
Landlord (such approval not to be unreasonably withheld or delayed). The Tenant
must also have all parts of the Property requiring treatment for their
preservation and protection treated in accordance with the best approved manner
for preserving and protecting them. All works under this sub-clause must be
carried out in a good and workmanlike manner and with suitable, good quality
materials.       In this sub-clause the last year of the Term means the period
of 12 months ending at the End of the Term.   6.6   Party Matters       The
Tenant must pay a fair and proper proportion of all costs and expenses payable
in respect of repairing, lighting, cleansing and maintaining anything used in
common by the Property and any other property to the extent that those costs and
expenses are not recoverable under clause 5. The proportion must be determined
by the Landlord (acting reasonably) whose determination will be conclusive save
as to questions of law or manifest error.   6.7   Entry by the Landlord      
The Tenant must:

  (a)   permit the Landlord to enter the Property to examine its condition and
take inventories;     (b)   permit the Landlord to enter the Property to
exercise any of the rights reserved to the Landlord by this Lease and for any
other reasonable purpose connected with the management of the Building but not
being obliged to compensate the Tenant for any loss suffered by the Tenant or
for any nuisance, annoyance, inconvenience, noise or vibration;     (c)   permit
the Landlord to enter the Property and inspect and measure the Property for all
purposes connected with insurance of the Building or any part of it,; and    
(d)   furnish all information relevant for those purposes as the Landlord or
anyone having a right of entry under this sub-clause may reasonably request.

11



--------------------------------------------------------------------------------



 



      Except in case of emergency the Landlord must give the Tenant reasonable
prior notice (being not less than 24 hours except in case of emergency) before
exercising the right of entry. After notice or in case of emergency the Landlord
may break into the Property. The right of entry must be exercised in a
reasonable manner and in such a way as not to prevent the Tenant’s beneficial
user and enjoyment of the Property so far as reasonably practicable with the
Landlord making good promptly to the reasonable satisfaction of the Tenant any
damage to the Property and to the Tenant’s fixtures fittings and effects so
caused and carrying out any works referred to in Schedule 3 in such a manner as
to cause the least disturbance to the Tenant as is reasonably practicable.

6.8   Remedy Breaches       The Tenant must remedy all breaches of covenant
notified by the Landlord to the Tenant which the Tenant is liable to remedy
under this Lease as soon as reasonably possible and in any event within two
months after service of the notice. If the Tenant fails to do so, the Landlord
may enter the Property and remedy the breach. All costs and expenses incurred by
the Landlord must be paid by the Tenant within 5 Business Days of written
demand.   6.9   Alterations       The Tenant must:

  (a)   not make any alteration or addition to the Property or to any other part
of the Building (other than the erection, alteration, relocation or removal of
internal, non-structural, demountable partitioning within the Property, none of
which requires consent but the Tenant must provide details to the Landlord prior
to commencement of such works) save as permitted by paragraph (b);     (b)   not
make any internal, non-structural alteration to the Property (other than, in
relation to demountable partitioning, as mentioned in paragraph (a)) without the
prior consent of the Landlord which may not be unreasonably withheld or delayed;
    (c)   before the End of the Term, if required to do so by the Landlord but
not otherwise, remove any alteration or addition (including any made before the
beginning of the Term) and make good all damage caused by the removal;     (d)  
not enter into any agreement with any operator conferring on the operator any
right to do on the Property anything referred to in paragraphs 2(1)(a), (b) or
(c) of the telecommunications code or agree to be bound by any such right
granted by another person;     (e)   procure that no occupier of the Property or
any part of it enters into any such agreement and that no other person with an
interest in the Property agrees to be bound by any such right; and     (f)  
forthwith notify the Landlord in writing if any operator requests the Tenant or,
to the knowledge of the Tenant, any other person to grant the operator any such
right or if any operator does anything referred to in those paragraphs without
having obtained the agreement of all persons having an interest in the Property.

      In this sub-clause a non-structural alteration is one which does not
affect the roof, foundations or exterior of the Building or any load-bearing
part of it and operator has the meaning given to that expression by paragraph 1
of the telecommunications code and

12



--------------------------------------------------------------------------------



 



    telecommunications code means the code in schedule 2 of the
Telecommunications Act 1984.   6.10   Signs       The Tenant must:

  (a)   not display on the Property any signs visible from outside the Property
except those which in the Landlord’s opinion are reasonably necessary in
connection with the business carried on at the Property which shall include
signage on the lobby wall outside the Property on the second floor and which are
in a form approved by the Landlord and are affixed in positions approved by the
Landlord (such approval in both cases not to b unreasonably withheld or delayed
by the Landlord ;     (b)   at the End of the Term remove all signs (including
any erected before the beginning of the Term) and make good all damage caused by
their removal; and     (c)   not affix any signs to any part of the Building
other than the Property save as aforesaid and save that the Tenant is permitted
to display its corporate name details on the common signage board on the ground
floor of the Building and not affix to the Building any external radio,
television or other aerial or satellite dish or any pole, mast, flag or wire.

    In this sub-clause signs includes signs, hoardings, posters, placards,
advertisements, bills, inscriptions and letters.   6.11   Use       The Property
must not be used for any purpose other than as offices being a use within
subparagraph (a) of Class Bl Business in the Schedule to the Town and Country
Planning (Use Classes) Order 1987 as that Order is in force at the date of this
Lease.   6.12   Use obligations       The Tenant must:

  (a)   not install in the Property any equipment of any kind (other than normal
office equipment);     (b)   not leave the Property unoccupied for more than a
month without notifying the Landlord and providing the security arrangements
required by the Landlord and its insurers;     (c)   not do anything on the
Property which may become an actionable nuisance, damage or annoyance, danger or
inconvenience to the Landlord or any occupier of the Estate;     (d)   not allow
to pass into the Conduits serving the Property anything that may obstruct them
or cause damage, danger or pollution or anything poisonous or radioactive;    
(e)   not bring onto or keep in the Property anything dangerous, inflammable,
explosive, noxious or offensive;

13



--------------------------------------------------------------------------------



 



  (f)   not use the Property for any illegal or immoral purpose or for any
dangerous, noxious, noisy or offensive occupation or in any manner so as to be
offensive to the occupiers of any nearby property;     (g)   not use the
Property for the holding of public meetings or auction sales or as a residence
or sleep at the Property or keep any animal on it;     (h)   not overload the
Building or its Conduits or interfere with the ventilation, heating or
air-conditioning systems in the Building and operate those systems in accordance
with the Landlord’s instructions;     (i)   remove all refuse promptly, keep the
Property clean, tidy and in good order and not cause the Common Parts or any
other area abutting the Property to be untidy;     (j)   not obstruct the Common
Parts and not do anything as a result of which reasonable use of the Common
Parts by others may be impeded;     (k)   not park vehicles on or load or unload
goods onto or from vehicles save in those parts of the Estate designated by the
Landlord for that purpose;     (1)   ensure that at all times both the Landlord
and (if required by the Landlord) the police know the names, home addresses and
home telephone numbers of at least two keyholders of the Property.

6.13   Statutory Requirements       The Tenant must.

  (a)   comply with every enactment and with the requirements of every authority
relating to or affecting the Property or its use or the employment of anyone at
the Property or any equipment or chattels in the Property and whether applicable
to the owner, landlord, tenant or occupier of the Property; and     (b)   in
particular, comply with the CAW Regulations, insofar as they relate to the
Property, unless the Landlord gives the Tenant notice that the Landlord elects
to do so;     (c)   if the Landlord gives notice under Clause 6.13(b), pay to
the Landlord within 10 Business Days of written demand:

  (i)   the cost properly incurred by the Landlord in complying with the CAW
Regulations in relation to the Property; and     (ii)   a fair proportion of the
cost incurred by the Landlord in complying with the CAW Regulations in relation
to the Building as a whole or incurred by the Head Landlord in relation to the
Estate; and

  (d)   comply with all requirements of the appropriate authority and the
Landlord’s insurers and all reasonable requirements of the Landlord as to means
of escape from the Property in case of fire or other emergency and as to the
provision and maintenance of fire detection equipment, fire alarm equipment and
fire fighting equipment.

      In this sub-clause authority includes every government department, local
or other authority and court of competent jurisdiction and the proportion
referred to in Clause 6.13(c)(ii) will be

14



--------------------------------------------------------------------------------



 



  reasonably determined by the Landlord whose determination will be conclusive
save as to questions of law or manifest error.

6.14   Notices       The Tenant must:

  (a)   give the Landlord a copy of every notice or order and of every proposal
for a notice or order issued to the Tenant, its subtenants or any occupier of
the Property or left at the Property within twenty one Business Days of its
service;     (b)   take all steps necessary to comply with every notice or order
without delay; and     (c)   at the request of the Landlord and at the cost of
the Landlord , make or join with the Landlord in making such objections or
representations in respect of the notice, order or proposal as the Landlord
reasonably thinks fit.

6.15   Planning Acts       The Tenant must:

  (a)   comply with the Planning Acts in relation to the Property, any
operations carried out at the Property and its use and not commit any breach of
planning control;     (b)   obtain from the local planning authority planning
permission for the carrying out of any operation on the Property or the
institution or continuance of any use which may constitute development within
the meaning of the Planning Acts;     (c)   not make any application for
planning permission without the prior consent of the Landlord such consent not
to be unreasonably withheld or delayed to the making of the application,
indemnify the Landlord against all charges payable in respect of the application
and repay to the Landlord all professional fees and expenses properly incurred
by the Landlord in connection with the application;     (d)   promptly after the
grant or refusal of any application, give the Landlord a copy of the permission
or the refusal;     (e)   not make any alteration or addition to or change of
use of the Property (being an alteration or addition or change of use which is
prohibited by this Lease or for which the consent of the Landlord must be
obtained under this Lease and for which a planning permission must be obtained)
before planning permission for it has been produced to the Landlord and
acknowledged by the Landlord as satisfactory to it (acting reasonably) but so
that the Landlord may refuse to express satisfaction with the planning
permission on the grounds that anything contained in it or omitted from it in
the reasonable opinion of the Landlord would be or be likely to be prejudicial
to the Landlord’s interest in the Property during the Term or after the End of
the Term;     (f)   pay any charge imposed under the Planning Acts in respect of
the carrying out of any operation or the institution or continuance of any use;
    (g)   unless the Landlord directs otherwise, carry out before the End of the
Term all works required to be carried out as a condition of any planning
permission which may have been implemented during the Term whether or not the
date by which the planning permission requires those works to be carried out
falls within the Term;

15



--------------------------------------------------------------------------------



 



  (h)   produce to the Landlord all drawings, documents and other evidence
required by the Landlord to satisfy itself that this sub-clause has been
complied with;     (i)   at the request of the Landlord but at the cost of the
Tenant to make or join in making any planning application required by the
Landlord and not make any objection or adverse representation in respect of any
planning application made by or with the consent of the Landlord.

    In this sub-clause operation and development each includes works to any
listed building which are prohibited by the Planning Acts unless authorised by
them and planning permission includes listed building consent.

6.16   Obstruction       The Tenant must not:

  (a)   stop up, darken or obstruct any window or any opening belonging to the
Property or the remainder of the Building; or     (b)   give to any third party
any acknowledgement that the Tenant enjoys the access of light or air to any of
the windows or openings in the Property or in the remainder of the Building by
the consent of a third party; or     (c)   pay to any third party any sum of
money or enter into any agreement with any third party for the purpose of
inducing or binding him to abstain from obstructing the access of light or air
to any window or opening.

6.17   Obstruction Proceedings

    If any of the owners or occupiers of nearby land or buildings do or threaten
to do anything which obstructs or may obstruct the access of light or air to any
of the windows or openings in the Property, the Tenant must:

  (a)   notify the same promptly to the Landlord; and     (b)   permit the
Landlord to bring proceedings in the name and at the cost of the Tenant against
any of the owners or occupiers of the nearby land or buildings in respect of the
obstruction.

6.18   Acquisition of Rights       The Tenant must not allow any easement to be
acquired over the Property or the remainder of the Building. If any easement is
acquired or attempted to be acquired, the Tenant must give immediate notice of
it to the Landlord and at the request of the Landlord and at the cost of the
Landlord adopt the course required by the Landlord for preventing the
acquisition of the easement.

6.19   Costs       The Tenant must pay on an indemnity basis all proper costs
and expenses reasonably incurred by the Landlord:

16



--------------------------------------------------------------------------------



 



  (a)   in connection with any proceedings relating to the Property under the
Law of Property Act 1925 sections 146 and 147, or the Leasehold Property
(Repairs) Act 1938, the preparation and service of any notice under those
sections or the taking of steps subsequent to such notice notwithstanding that
forfeiture is avoided otherwise than by relief granted by the Court;     (b)  
in the preparation and service of any notice to repair or any schedule of
dilapidations at any time during the Term or within 6 months after the End of
the Term;     (c)   in connection with the recovery of arrears of Rent or other
sums properly due to the Landlord under this Lease including the levy or
attempted levy of any distress; and     (d)   in respect of any application for
consent required by this Lease whether or not the consent is granted including
any inspection of works authorised by the consent and of any re-instatement of
those works.

    Where the Landlord could recover the cost of services or advice under this
sub-clause if they were undertaken by a third party but those services or that
advice are provided by the Landlord or by a company which is a member of the
same group as the Landlord (within the meaning of section 42 of the Landlord and
Tenant Act 1954), the Tenant must pay to the Landlord or to that company a
reasonable sum (plus VAT if payable) for such services or advice but not more
than the amount payable by the Tenant if those services or that advice had been
provided by a third party.

6.20   Indemnity       The Tenant must:

  (a)   pay and make good to the Landlord every loss and damage incurred or
sustained by the Landlord as a consequence of every breach or non-observance of
the covenants by the Tenant in this Lease and indemnify the Landlord against all
actions, claims, liabilities, costs and expenses arising by reason of the
breach; and     (b)   indemnify and keep the Landlord indemnified from liability
in respect of all loss, damage, actions, proceedings, claims, demands, costs,
damages and expenses in respect of any injury to or the death of any person or
damage to any property or in respect of the infringement, disturbance or
destruction of any right by reason of or arising in any way directly or
indirectly out of:

  (i)   the act, omission or default of the Tenant, any person deriving title
under the Tenant or any person at the Property with the express or implied
authority of any of them; and     (ii)   any breach by the Tenant or by any
person deriving title under the Tenant of any covenant by the Tenant or any
condition contained in this Lease.

      The Landlord shall promptly after receipt of the same notify the Tenant of
any proceedings claims or demands which may be the subject of a claim for
indemnity together with details thereof and keep the Tenant reasonably informed
of all progress in connection therewith. The Landlord shall afford the Tenant
the opportunity to make representations in relation to the handling of such
claims but subject to the overriding right of the Landlord to handle settle or
compromise any such claims as it shall decide.

17



--------------------------------------------------------------------------------



 



6.21   Notices for Sale and Re-letting       The Tenant must:

  (a)   permit the Landlord during the six months before the End of the Term to
affix to the Property a notice for re-letting it; and     (b)   permit all
persons with written authority from the Landlord or the Landlord’s agent to view
the Property upon giving reasonable notice.

6.22   Regulations       The Tenant must observe all reasonable regulations made
by the Landlord for the proper management of the Building and notified in
writing to the Tenant.

6.23   New Guarantor       If a Guarantor’s event of default occurs, the Tenant
must notify the Landlord of the event within 10 Business Days of its occurrence.
If the Landlord serves notice on the Tenant under this sub-clause within 30
Business Days of service of the Tenant’s notice, the Tenant must procure that
guarantors acceptable to the Landlord acting reasonably covenant by deed as soon
as practicable thereafter with the Landlord in the form set out in Schedule 5.  
    In this sub-clause a Guarantor’s event of default is any of the following:

  (a)   in the case of a Guarantor who is an individual:

  (i)   the death of the individual;     (ii)   the individual being regarded as
a patient under the Mental Health Act 1983 section 94;     (iii)   an
application being made for an interim order in respect of the individual or an
interim order being made under the Insolvency Act 1986;     (iv)   the making by
the individual of a proposal for a voluntary arrangement;     (v)   a petition
being presented for a bankruptcy order to be made against the individual or a
bankruptcy order being made;

  (b)   in the case of a Guarantor which is a company:

  (i)   a proposal being made to the company and to its creditors for a
voluntary arrangement;     (ii)   a petition being presented for an
administration order in respect of the company or an administration order being
made or documents being filed with the court for the appointment of an
administrator of the company or the directors of the company giving notice of
their intention to appoint an administrator of the company;     (iii)   the
company having an administrative or other receiver or a manager appointed of the
whole or any part of its property;

18



--------------------------------------------------------------------------------



 



  (iv)   the company passing a resolution for winding up or a petition being
presented for the winding up of the company or a winding up being made or the
company being dissolved other than (in any such case) a voluntary winding up of
a solvent company for the purposes of amalgamation or reconstruction;

  (c)   in the case of a Guarantor who is an individual or which is a company:

  (i)   the individual or the company entering into any kind of composition,
scheme of arrangement, compromise or arrangement for the benefit of creditors or
any class of creditors or permitting or suffering any distress or execution to
be levied on his goods at the Property;     (ii)   there occurring in relation
to the individual or the company in any country or territory in which he carries
on business or to the jurisdiction of whose courts he or any of his property is
subject any event which corresponds in that country or territory with any of
those mentioned in paragraphs (a)(ii) to (v) or (b) above or the individual or
the company otherwise becoming subject in any such country or territory to any
law relating to insolvency, bankruptcy or winding up.

6.24   Car Spaces       The Tenant must:

    (a)   not use the Car Spaces otherwise than for the purpose of the parking
of one private motor vehicle in each Car Space and not to keep anything else in
the Parking Area including, without limitation, plant, equipment, materials,
containers of any description or any skip or other receptacle for refuse or any
caravan or temporary building;     (b)   not without the express permission of
the Landlord carry out any repairs to any vehicle whilst it is in the Parking
Area and if permission is granted ensure that any repairs are carried out in
such manner as not to cause any nuisance, annoyance, inconvenience or
disturbance to the Landlord or any tenant or occupier of the Building or other
user of the Parking Area;     (c)   keep the Car Spaces clean, tidy and free
from deposits of oil or grease;     (d)   not cause any obstruction in the
Parking Area;     (e)   take all reasonable and proper precautions against fire
occurring in any vehicle using the Car Spaces;     (f)   not do anything in the
Parking Area which causes nuisance, annoyance, inconvenience or disturbance to
the Landlord or any tenant or occupier of the Building or other user of the
Parking Area.

6.25   Head Lease       The Tenant must:

  (a)   perform and observe in respect of the Property the covenants by the
tenant contained in the Head Lease except the covenants for payment of rent and
for insurance;

19



--------------------------------------------------------------------------------



 



  (b)   not do or omit anything whereby the Head Lease may be avoided or
forfeited; and     (c)   allow the Landlord to enter the Property and to perform
any of the covenants by the tenant in the Head Lease which may be necessary to
prevent a forfeiture of the Head Lease upon giving reasonable notice except in
the case of emergency.

6.26   Freehold Covenants       The Tenant must observe and perform the
covenants contained in or referred to in the documents specified in Schedule 4
so far as they relate to the Property and are still subsisting and capable of
taking effect and must indemnify and keep indemnified the Landlord from and
against any non-observance or non-performance of the same.   6.27   Yield Up    
  The Tenant must:

  (a)   yield up the Property (except tenant’s or trade fixtures) to the
Landlord at the End of the Term with vacant possession in accordance with the
Tenant’s covenants in this Lease save that the Tenant shall not be obliged to
reinstate the Partition Works as defined in the Agreement for Lease pursuant to
which this Lease is granted;     (b)   make good to the satisfaction of the
reasonable Landlord all damage occasioned by the removal of any tenant’s or
trade fixtures; and     (c)   deliver to the Landlord records made by the Tenant
under the CAW Regulations either during the Term or during any earlier period of
occupation arising out of an agreement to grant the Term.

6.28   Release of Landlord       If the Landlord or any former landlord applies
for release of a covenant under section 8 of the LTC Act 1995, the Tenant must
not object unreasonably to the release of the Landlord or the former landlord.  
6.29   Land Registry       The Tenant must:

  (a)   if the Tenant provides a copy of this Lease to the Land Registry, submit
simultaneously with the copy of this Lease an application signed by or on behalf
of the Landlord for the Land Registrar to designate this Lease as an exempt
information document;     (b)   if the Tenant, any undertenant or any tenant of
any derivative lease provides a copy of any underlease or derivative underlease
to the Land Registry, prepare or procure that the undertenant or the tenant of
the derivative underlease prepares for approval by the Landlord and submit or
procure that the undertenant or the tenant of the derivative underlease submits
simultaneously with the copy of the underlease or derivative underlease as
appropriate, an Underlease EID Application signed by or on behalf of the
Landlord;     (c)   if an application for registration of this Lease is made to
the Land Registry, provide to the Landlord official copies of the registers of
title relating to this Lease and the

20



--------------------------------------------------------------------------------



 



      Landlord’s title to the Property within one month after the registration
has been completed; and

  (d)   use reasonable endeavours to procure forthwith at the end of the Term,
the cancellation of any registration at the Land Registry relating to this Lease
or the matters contained in this Lease.

7.   LANDLORD’S COVENANTS   7.1   Introduction       Subject to Clause 15.10,
the Landlord covenants with the Tenant to comply with its obligations set out in
this clause and in Clauses 5 and 9.   7.2   Quiet Enjoyment       For so long as
the Tenant pays the Rent and performs and observes the covenants by the Tenant
and the conditions in this Lease, the Tenant may peaceably and quietly hold and
enjoy the Property during the Term without any lawful interruption by the
Landlord or any person claiming under or in trust for the Landlord or by title
paramount.   7.3   Repair of Structure       The Landlord must repair and, when
the Landlord considers necessary (acting reasonably), decorate:

  (a)   the roofs and foundations of the Building, the floors and ceilings of
the Building (but not suspended ceilings, lighting, floor screed and floor
covering in the Lettable Areas), all load-bearing walls, columns and other
load-bearing parts of the Building (other than the plaster and surface finish of
those within the Lettable Areas) and all external walls including doors,
doorframes, windows and window frames (but not the plaster and surface finish of
the internal faces of those walls within the Lettable Areas);     (b)   the
Common Parts including any walls separating them from the Lettable Areas other
than the plaster and surface finish of those walls on the side next to the
Lettable Areas; and     (c)   the boundary walls and fences of the Building.

7.4   Repair of Plant       The Landlord must maintain in good working order and
repair:

  (a)   all plant serving the Building, including generators, boilers, systems
for ventilation, for heating and for air-conditioning and lifts (other than any
plant the maintenance of which is the exclusive responsibility of the Tenant or
of some other tenant in the Building or would be the exclusive responsibility of
a tenant if the whole of the Lettable Areas were let on similar terms to those
in this Lease);     (b)   all Conduits in the Building (excluding those the
maintenance of which is the exclusive responsibility of the Tenant or of some
other tenant in the Building or would be the exclusive responsibility of a
tenant if the whole of the Lettable Areas were let on similar terms to those in
this Lease).

21



--------------------------------------------------------------------------------



 



7.5   Services in normal business hours       The Landlord must use all
reasonable endeavours to:

  (a)   provide a lift service by the lifts now installed in the Building or by
any substituted lifts which the Landlord decides to install;     (b)   supply
hot and cold water in the toilets of the Building;     (c)   during normal
business hours (as determined by the Landlord acting reasonably at all times)
supply central heating and air conditioning to the Property and to the Common
Parts to such temperatures as the Landlord in its discretion considers adequate;
    (d)   keep the Common Parts clean and reasonably well lit;     (e)   clean
the outside of the windows in the external walls of the Building as often as the
Landlord considers necessary;     (f)   provide security guards on the gatehouse
24 hours a day; and     (g)   between 7am and 7 pm Monday — Friday
(inclusive) provide security within the ground floor reception of the Building.

7.6   Head Lease       The Landlord must:

  (a)   pay the rent and other sums reserved by the Head Lease;
    (b)   perform the covenant for insurance contained in the Head Lease; and  
  (c)   use reasonable endeavours to enforce the landlord’s covenants contained
in the Headlease upon the reasonable request of the Tenant.

8.   ALIENATION   8.1   Restrictions on Alienation       Save to the extent
permitted by the following sub-clauses of this clause, the Tenant must not part
with possession of the whole or any part of the Property or part with or share
occupation of the whole or any part of the Property or permit occupation by a
licensee of the whole or any part of the Property or hold on any trust the whole
or any part of the Property.   8.2   Assignment       The Tenant must not:

  (a)   assign part of the Property as distinct from the whole; nor     (b)  
assign the whole of the Property without the prior consent of the Landlord
which, subject to Clauses 8.3 and 8.4, may not be unreasonably withheld or
delayed.

22



--------------------------------------------------------------------------------



 



8.3   Agreement as to circumstances       The Landlord and the Tenant agree that
the Landlord may withhold its consent to an assignment if any one or more of the
following circumstances (which are specified for the purposes of section 19(1A)
of the Landlord and Tenant Act 1927) exist:

  (a)   the Landlord determines, acting reasonably, that the proposed assignee
is not a person who is likely to be able both to comply with the tenant’s
covenants in this Lease and to continue to be such a person following the
assignment;     (b)   the Landlord determines, acting reasonably, that the
proposed assignment may have a materially adverse effect on the value of the
Landlord’s reversionary interest in the Property;     (c)   the proposed
assignee or any proposed guarantor for it (other than any guarantor under an
authorised guarantee agreement) has the benefit of state or diplomatic immunity
or the Landlord determines, acting reasonably, that it is likely to acquire that
immunity;     (d)   the proposed assignee is a company which is a member of the
same group (within the meaning of section 42 of the Landlord and Tenant Act
1954) as the Tenant and the Landlord determines, acting reasonably, that, taking
into account the financial strength of any Guarantor for the assignee and the
value of any other security to be provided by the assignee for the performance
of the tenant covenants in this Lease, the assignee is less likely to be able to
comply with the tenant covenants in this Lease than the Tenant was likely to be
able to comply with them at the date on which this Lease was vested in the
Tenant, taking into account the then financial strength of any Guarantor for the
Tenant and the value of any other security then provided by the Tenant for the
performance of those covenants;     (e)   the proposed assignee or any proposed
guarantor for it (other than any guarantor under an authorised guarantee
agreement) is a corporation registered in or an individual resident in a
jurisdiction in which a judgement obtained in the courts of England and Wales
will not necessarily be enforced without any re-examination of the merits of the
case.

8.4   Agreement as to conditions       The Landlord and the Tenant agree that
the Landlord may grant consent to an assignment subject to any one or more of
the following conditions (which are specified for the purposes of section 19(1A)
of the Landlord and Tenant Act 1927):

  (a)   that before the assignment the Tenant enters into and unconditionally
delivers to the Landlord an authorised guarantee agreement, such agreement to be
a deed and to contain the provisions in Schedule 5 (with the necessary changes)
or such other provisions as the Landlord reasonably prescribes and (in either
case) such ancillary provisions as the Landlord reasonably prescribes;     (b)  
that before the assignment any person (other than a former Tenant) who at the
time of the application for the consent is guaranteeing the obligations and
liabilities of the Tenant under this Lease covenants by deed with the Landlord
that the Tenant will perform its obligations under the authorised guarantee
agreement required under paragraph (a), the deed to contain the provisions in
paragraphs 1 to 4 and 9 of Schedule 5 (with the necessary changes) and an
obligation on the part of the

23



--------------------------------------------------------------------------------



 



      covenantor (in the event of default on the part of the Tenant) to perform
any obligation entered into by the Tenant in the authorised guarantee agreement
to take up a new lease, and otherwise to be in such form as the Landlord
reasonably requires;     (c)   that before the assignment, if the Landlord,
acting reasonably, determines it to be necessary, one or more guarantors (not
exceeding two) acceptable to the Landlord, acting reasonably, covenant by deed
with the Landlord in the form set out in Schedule 5 (with the necessary changes
and with such other provisions as the Landlord reasonably requires) or provide a
rent deposit of an amount (not exceeding 12 months yearly rent and service
charge together with VAT ) required by and to be held on terms acceptable to the
Landlord, acting reasonably, in respect of the period ending on the date on
which the assignee is released by virtue of the LTC Act 1995;     (d)   that all
Rent properly due from the Tenant under this Lease as at the date of the
assignment has been paid;     (e)   that if the consent of any Head Landlord is
required to the assignment, that consent has been obtained before the
assignment;

      and

  (f)   that on completion of the assignment the Tenant hands over to the
assignee all records made by the Tenant under the CAW Regulations either during
the Term or during any earlier period of occupation arising out of an agreement
to grant the Term.

8.5   Further Agreement       The Landlord and the Tenant agree that the
Landlord may withhold consent to an assignment in circumstances which are not
referred to in Clause 8.3 if it is reasonable to do so and may grant consent
subject to conditions which are not specified in Clause 8.4 if the conditions
are reasonable.   8.6   Underletting       The Tenant must not:

  (a)   underlet part only of the Property;     (b)   underlet the whole of the
Property:

  (i)   without complying with the provisions of Clauses 8.7 to 8.11
(inclusive); and     (ii)   without the prior consent of the Landlord, which may
not be unreasonably withheld or delayed.

8.7   Exclusion Agreement       The Tenant must not underlet the whole or
Permitted Part of the Property without:

  (a)   a valid agreement between the Tenant and the intended undertenant under
section 38A of the Landlord and Tenant Act 1954 excluding the provisions of
sections 24 to 28 of that Act in relation to the intended underlease; and



24



--------------------------------------------------------------------------------



 



  (b)   producing to the Landlord evidence reasonably acceptable to the Landlord
of the validity thereof.

8.8   Covenants on Underletting       The Tenant must procure that any intended
undertenant covenants by deed with the Landlord:

  (a)   to pay the rent to be reserved by and the other sums to be payable under
the underlease and to perform and observe, first, the tenant’s covenants and the
conditions to be contained in the underlease and, secondly, the tenant’s
covenants and the conditions in this Lease (except the covenant to pay rent and
any covenant in this Lease which is inconsistent with the covenants in the
underlease as authorised under Clause 8.10) in respect of the period ending on
the date on which the undertenant is released by virtue of the LTC Act 1995;    
(b)   without prejudice to paragraph (a), not to assign the underlet property
without:

  (i)   first obtaining a deed of covenant from the intended assignee in favour
of the Landlord in the same form (with the necessary changes) as the deed
referred to in this sub-clause, including (without limitation) the covenants in
this paragraph (b); and     (ii)   if the Landlord reasonably requires, first
obtaining a deed from one or more guarantors (not exceeding two) acceptable to
the Landlord, acting reasonably, in favour of the Landlord guaranteeing the due
and punctual payment and performance of all the obligations and liabilities of
the intended assignee under the deed referred to in subparagraph (i), the deed
to contain the provisions in paragraphs 1 to 4 and 9 of Schedule 5 (with the
necessary changes) and otherwise to be in such form as the Landlord reasonably
requires.

8.9   Guarantee on Underletting       If the Landlord reasonably requires, the
Tenant must procure that, before the underlease is granted, one or more
guarantors (not exceeding two) acceptable to the Landlord, acting reasonably,
guarantee (by way of deed) to the Landlord, in respect of the period ending on
the date on which the undertenant is released by virtue of the LTC Act 1995, the
due and punctual payment and performance of all the obligations and liabilities
of the intended undertenant, the guarantee to contain the provisions in
paragraphs 1 to 4 and 9 of Schedule 5 (with the necessary changes) and otherwise
to be in such form as the Landlord reasonably requires.

8.10   Form of underlease       The Tenant must procure that every underlease:

  (a)   contains the same tenant’s covenants and other terms and conditions as
are contained in this Lease subject only to:

  (i)   such amendments as may be provided for in paragraph (ii); and     (ii)  
such amendments as may reasonably be required by the Tenant, having regard only
to the duration of the proposed underlease, and as may be approved by the
Landlord, such approval not to be unreasonably withheld;



25



--------------------------------------------------------------------------------



 



  (b)   does not permit any assignment underlease or other dealing or disposal
of the Property which is prohibited by the terms of this Lease and prohibits any
further underletting of the whole or any part of the Property;     (c)  
provides that where the underlease requires the undertenant to obtain the
landlord’s consent, the undertenant must obtain also the consent of the
Landlord;

8.11   Underlease Requirements       The Tenant must:

  (a)   not grant any underlease at a fine or premium;     (b)   not grant any
underlease at a rent which at the time of the grant of the underlease is less
than the open market rent of the Property;     (c)   not accept the surrender of
or vary the terms of any underlease or release the undertenant from any covenant
or condition in the underlease without the prior consent of the Landlord, which,
shall not be unreasonably withheld or delayed;     (d)   not waive any breach of
any of the covenants on the part of the undertenant and the conditions contained
in any underlease but take all such steps as are lawfully available to the
Tenant (including re-entry) to enforce those covenants and conditions;     (e)  
procure that on any assignment of any underlease the outgoing undertenant if
reasonable so to do in all the circumstances enters into an authorised guarantee
agreement and, where appropriate, guarantors enter into a contractual guarantee
in each case with the landlord under the underlease in accordance with the
provisions of the underlease.

    In paragraphs (c) to (e) of this sub-clause an underlease includes any lease
where, by virtue of the grant of this Lease, the Tenant under this Lease becomes
the holder of the immediate reversion to that lease.   8.12   Associated
Companies       The Tenant may share the occupation of the whole or any part of
the Property with a company which is a member of the same group as the Tenant
(within the meaning of section 42 of the Landlord and Tenant Act 1954) for so
long as both companies remain members of that group and provided that:

  (a)   no relationship of landlord and tenant is created between the two
companies and no security of tenure is conferred upon the occupier; and     (b)
  within 15 Business Days of the commencement of the sharing the Tenant gives to
the Landlord notice of the company sharing occupation and the address of its
registered office.

8.13   Charging

  (a)   The Tenant must notcharge part of the Property as distinct from the
whole.

26



--------------------------------------------------------------------------------



 



8.14   Registration of Dealings       Within 20 Business Days of every
assignment, transfer, underlease or charge of the Property or the creation or
transfer of any interest derived out of the Term or any devolution of the
interest of the Tenant or any person deriving title under the Tenant, the Tenant
must:

  (a)   produce a certified copy of the assignment, transfer, underlease or
charge or (in the case of a devolution) the document evidencing the devolution
or under which it arises and, in the case of an underlease in respect of which
the provisions of sections 24 to 28 (inclusive) of the Landlord and Tenant Act
1954 have been excluded, a certified copy of the notice served by the landlord
and the tenant’s declaration or statutory declaration in response pursuant to
Section 38A of that Act; and     (b)   pay the Landlord a registration fee of a
reasonable amount, being not less than £25, in respect of each assignment,
transfer, underlease, charge or devolution.

9.   INSURANCE   9.1   Landlord’s Insurance Obligations       Except to the
extent that the insurance is vitiated by any act, default or omission of the
Tenant, any person deriving title under the Tenant or any person at the Property
with the express or implied authority of any of them the Landlord must keep the
Building (other than plate glass and tenant’s or trade fixtures which the Tenant
or the tenants of other parts of the Lettable Areas are entitled to remove)
insured with insurers or underwriters of repute selected by the Landlord in
accordance with the provisions of this clause to the extent to which the
Building is insurable and subject to all exclusions, limitations and excesses
imposed by the insurers.   9.2   Sum and Risks Insured       The Building must
be insured in a sum not less than its full reinstatement cost (as determined
from time to time by the Landlord) against loss or damage by the Insured Risks.
  9.3   Fees       The insurance must extend to:

  (a)   architects’ and other professional fees in relation to the reinstatement
of the Building for a minimum sum of 15 per cent. of the amount insured in
respect of the Building;     (b)   the costs of demolition and removal of
debris; and     (c)   loss of rent for such period as the Landlord may decide
(being not less than 3 years) in an amount which takes into account the
Landlord’s estimate of potential increases in rent.

9.4   Production of Policy       Whenever reasonably required to do so by the
Tenant, but not more often than once a year, the Landlord must produce to the
Tenant a copy of the insurance policy or other evidence of it and evidence of
payment of the last premium.

27



--------------------------------------------------------------------------------



 



9.5   Reinstatement       Subject to Clause 9.14, if the Property or the means
of access to it within the Building is destroyed or damaged by any of the
Insured Risks, the Landlord must use reasonable endeavours to:

  (a)   obtain all consents and permissions necessary for reinstatement as soon
as reasonably possible;     (b)   subject to obtaining those consents and
permissions lay out as soon as practicable all insurance monies received by the
Landlord (other than for fees and loss of rent) in reinstating the Property
(other than plate glass and tenant’s or trade fixtures which the Tenant is
entitled to remove) or the means of access to it within the Building; and    
(c)   subject to the Tenant complying with its obligations in Clauses 9.6 to
9.10 inclusive, make good out of the Landlord’s own monies any deficiency (other
than one arising from an exclusion, limitation or excess imposed by the
insurers).

    In reinstating the Property, the Landlord may make such variations to its
design as the Landlord reasonably decides, so long as the Tenant is provided
with accommodation reasonably equivalent to that previously comprised in the
Property.   9.6   Tenant’s Insurance Obligations       The Tenant must

  (a)   pay to the Landlord on within 10 Business Days of written demand a fair
proportion (the proportion to be determined by the Landlord acting reasonably
whose determination will be conclusive save as to questions of law or manifest
error) of:

  (i)   every premium payable by the Landlord (including any part of it which
the Landlord is entitled to retain by way of commission) for insuring the
Building in accordance with its obligations in Clause 9.1 and for effecting
insurance in respect of liability to third parties including members of the
public and such other insurances as the Landlord considers desirable;     (ii)  
where the policy includes the Building and other properties, the proportion
properly attributable to the Building of every premium payable by the Landlord
(including any part of it which the Landlord is entitled to retain by way of
commission) for insuring the Building and the other properties in accordance
with its obligations in Clause 9.1 and for effecting (in relation to the
Building and the other properties) the other insurances referred to in
subparagraph (i), the fair proportion to be determined by the Landlord acting
reasonably whose determination will be conclusive save as to questions of law or
manifest error;     (iii)   any sum arising from an exclusion, limitation or
excess and deducted or deductible by the insurers on any claim made by the
Landlord; and     (iv)   all costs and expenses properly incurred by the
Landlord in obtaining a valuation of the Building for insurance purposes (but
not more frequently than once every year); and

28



--------------------------------------------------------------------------------



 



    All sums payable by the Tenant under paragraph (i) are reserved as rent.  
9.7   Vitiation       The Tenant must not use the Property or carry on any
business at the Property or do or omit to do at the Property anything which may
make void or voidable any policy for the insurance of the Building or any nearby
property of the Landlord.   9.8   Increased Premium       The Tenant must:

  (a)   without the prior consent of the Landlord not use the Property or carry
on any business at the Property or do or omit to do at the Property anything
which may increase the premium payable for the insurance of the Building; and  
  (b)   if consent is given, repay within 10 Business Days of written demand to
the Landlord any increased insurance premium payable by the Landlord.

9.9   Irrecoverable reinstatement cost       If the Building is destroyed or
damaged by any of the Insured Risks and the insurance money under any insurance
effected by the Landlord is wholly or partly irrecoverable because of any act,
default or omission of the Tenant, any person deriving title under the Tenant or
any person at the Property with the express or implied authority of any of them,
the Tenant must:

  (a)   pay to the Landlord within 10 Business Days of written demand the whole
or the appropriate proportion of the proper cost if reinstating the Building;
and     (b)   if required by the Landlord, provide security acceptable to the
Landlord, acting reasonably, for the amount referred to in paragraph (a) before
the Landlord starts reinstatement.

    Any dispute as to the amount of such proportion must be referred to
arbitration.   9.10   Notice of Damage       If the Property or the means of
access to it within the Building is destroyed or damaged by any of the Insured
Risks, the Tenant must give notice to the Landlord as soon as the destruction or
damage comes to the notice of the Tenant.   9.11   Double Insurance       The
Tenant must not effect any insurance relating to the Property against any of the
Insured Risks. If the Tenant is entitled to the benefit of any insurance in
respect of the Property, the Tenant must pay to the Landlord all monies received
by virtue of the insurance to enable the Landlord to apply them in making good
the loss or damage in respect of which they have been received.

29



--------------------------------------------------------------------------------



 



9.12   Relevant matters       The Tenant:

  (a)   must forthwith notify the Landlord in writing of any relevant matter;
and     (b)   warrants that all relevant matters existing or arising as regards
Glu Mobile Limited on or before today’s date or existing or arising as regards
any subsequent person becoming the Tenant on or before the date of assignment or
other devolution of title have been or will be notified to the Landlord in
writing prior to today’s date or prior to execution of the assignment or the
date of the devolution, as the case may be.

    In this sub-clause relevant matter means any matter that a prudent insurer
or underwriter might treat as material in deciding whether or on what terms to
insure or to continue to insure the Building including (without limitation) the
conviction, judgment or adverse finding of any court or tribunal relating to the
Tenant or any director, other officer or major shareholder of the Tenant of such
a nature that a prudent insurer or underwriter might treat as so material.  
9.13   Cesser of Rent       If the Property or any part of it or the means of
access to it within the Building is destroyed or damaged by any of the Insured
Risks so as to render the Property unfit for occupation or use or inaccessible
the rent referred to in Clause 4.1, and to the extent that the Landlord insures
against the loss of the same, the Building Service Charge and the Estate Service
Charge or a fair proportion of them according to the nature and extent of the
damage sustained will be suspended until the Property has been reinstated and
made fit for occupation and use and accessible or until the end of the period
for which the Landlord has insured against loss of rent, whichever first occurs.
Any dispute as to the amount of the proportion must be referred to arbitration.
This sub-clause does not apply if and to the extent that the insurance monies in
respect of loss of rent are wholly or partially irrecoverable solely or partly
because of the act, default or omission of the Tenant or any person deriving
title under the Tenant or any person at the Property with the express or implied
authority of any of them.   9.14   Suspension of Reinstatement Obligation      
The Landlord is not obliged to reinstate the Building in accordance with Clause
9.5:

  (a)   if and to the extent that the Landlord has given the Tenant notice under
Clause 6.4(b) directing the Tenant to repair damage caused by an Insured Risk;
or     (b)   if and to the extent that the insurance is vitiated by any act,
default or omission of the Tenant, any person deriving title under the Tenant or
any person at the Property with the express or implied authority of any of them;
or     (c)   while prevented by a supervening event.

9.15   Supervening Event       In Clauses 9.14 and 10.6 a supervening event
means any of the following:

  (a)   inability of the Landlord to obtain the consents and permissions
referred to in Clause 9.5 despite using all reasonable endeavours to do so;



30



--------------------------------------------------------------------------------



 



  (b)   grant of any of the consents or permissions subject to a lawful
condition with which it would be unreasonable to expect the Landlord to comply
or the Landlord being requested as a precondition to obtaining any of the
consents or permissions to enter into an agreement with the planning authority
or any other authority containing conditions with which it would be unreasonable
to expect the Landlord to comply;     (c)   some defect in the site upon which
reinstatement is to take place so that it could not be undertaken or could be
undertaken only at a cost unacceptable to the Landlord;     (d)   inability of
the Landlord to obtain access to the site to reinstate;     (e)   prevention of
reinstatement by any cause beyond the control of the Landlord.


9.16 Termination   9.16.1  If:

  (a)   the insurance is vitiated by any act, default or omission of the Tenant,
any person deriving title under the Tenant or any person at the Property with
the express or implied authority of any of them; or     (b)   the Landlord
cannot commence reinstatement within 12 months from the date of destruction or
damage because of a supervening event,

    and in either case the Building or a substantial part of it is unfit for
occupation or use the Landlord may determine the Term by serving notice on the
Tenant at any time within six months of the end of the 12 month period. On
service of the notice the Term will cease but without prejudice to any rights
that the Landlord may have against the Tenant or any Guarantor for breach of any
of the covenants by the Tenant or any Guarantor or the conditions in this Lease
and all insurance monies will belong to the Landlord.

  9.16.2.   if the Property has not been reinstated and made fit for occupation
and use and accessible within a period of three years following the date of such
destruction or damage the Tenant may at any time thereafter determine the Term
by serving notice on the Landlord and on the service of the notice the Term will
cease but without prejudice to the rights either party may have against the
other for breach of any covenants and the insurance monies will belong to the
Landlord.

10.   TERMINATION — UNINSURED TERRORISM   10.1   Application       This clause
has effect if the Property or the means of access to it within the Building is
destroyed or damaged by Uninsured Terrorism and either:       (a)   in the
Landlords’ reasonable opinion the cost of making good the damage will exceed the
Cap; or      
(b)   in the Landlord’s reasonable opinion the cost of making good the damage
will not exceed the Cap but the Landlord gives no direction under Clause 6.4(c)
  10.2   Non-physical damage       For the purposes of this Clause:

31



--------------------------------------------------------------------------------



 



  (a)   The Property or the means of access to it within the Building is to be
treated as having been damaged by Uninsured Terrorism if either the Property
suffers physical damage or, as a result of Uninsured Terrorism, the Property is
rendered substantially unfit for occupation or use, even if the Property has not
suffered any physical damage; and     (b)   repairing damage includes remedying
the effects of Uninsured Terrorism.

10.3   Cesser of rent       If the Property or any part of it or the means of
access to it within the Building is destroyed or damaged by Uninsured Terrorism
so as to be unfit for occupation or use or inaccessible, the rent referred to in
Clause 4.1 and the Building Service Charge and the Estate Service Charge or a
fair proportion of them according to the nature and extent of the damage
sustained will be suspended at the end of the Initial Period.   10.4   Election
      Not later than the end of the Initial Period, the Landlord may serve
notice on the Tenant electing whether or not to reinstate the Property. If the
Landlord does not serve the notice within the Initial Period (in respect of
which time is of the essence), the Landlord will be deemed to have served notice
on the last day of the Initial Period electing not to reinstate the Property.  
10.5   Reinstatement

      Subject to Clause 10.6, if the Landlord serves notice electing to
reinstate the Property, the Landlord must use reasonable endeavours to:     (a)
  obtain all consents and permissions necessary for reinstatement as soon as
reasonably possible; and     (b)   subject to obtaining those consents and
permissions, at its own cost reinstate the Property (other than tenant’s or
trade fixtures which the tenant is entitled to remove).         In reinstating
the Property, the Landlord may make such variations to its design as the
Landlord reasonably decides, so long as the Tenant is provided with
accommodation reasonably equivalent to that previously comprised in the
Property.

10.6   Termination following election to reinstate

      If, having served notice electing to reinstate the Property:     (a)   the
Landlord cannot commence reinstatement within 12 months after the date of
service of the notice because of a supervening event, the Landlord may determine
the Term by serving notice on the Tenant at any time within six months after the
end of the 12 month period; or     (b)   the Landlord cannot commence
reinstatement within 12 months after the date of service of the notice because
of a supervening event, but the Landlord has not served notice to determine the
Term under paragraph (a) within 3 months after the end of the 12 month period
referred to in that paragraph, the Tenant may determine the Term by serving
notice on the Landlord; or

32



--------------------------------------------------------------------------------



 



   
(c)     practical completion of the reinstatement works has not been achieved
within three years after the date of service of the notice, the Landlord or the
Tenant may determine the Term by serving notice on the other.
  10.7   End of cesser of rent       If the Landlord serves notice electing to
reinstate the Property, the rent referred to in Clause 4.1 will start to be
payable again when the Property has been reinstated and made fit for occupation
and use or at the end of three years from the date of service of the notice
electing to reinstate the Property, whichever first occurs.   10.8   Termination
following election not to reinstate       If the Landlord serves a notice
electing not to reinstate the Property, or is deemed to have done so, either
party may determine the Term by serving notice on the other at any time within
six months after the date of service or deemed service of the first mentioned
notice. On service of the notice the Term will cease but without prejudice to
any right which the Landlord may have against the Tenant or the Guarantor for
any breach of any of the covenants by the Tenant or the Guarantor or the
conditions of this Lease.   11.   RE-ENTRY   11.1   Re-entry

If an Event of Default occurs then notwithstanding the waiver of any previous
right of re-entry the Landlord may re-enter the Property or any part of it when
the Term will cease but without prejudice to any rights or remedies which may
then have accrued to the Landlord against the Tenant or any Guarantor in respect
of any antecedent breach of any of the covenants or obligations of the Tenant or
any Guarantor contained in this Lease (including the breach in respect of which
re-entry is made).Event of Default

      In this clause an Event of Default is any one of the following:

  (a)   the Rent or any part of it being in arrear and unpaid for fourteen
Business Days after becoming payable (whether formally demanded or not in the
case of the rent reserved at Clause 4.1); or     (b)   a breach by the Tenant of
any of the material covenants by the Tenant in this Lease; or     (c)   the
Tenant or any Guarantor (being a company) being deemed unable to pay its debts
under section 123 of the Insolvency Act 1986 or the Tenant or any Guarantor
(being a company) passing a resolution for winding-up or the directors of any of
them presenting a petition for winding-up or an order for the winding-up of the
Tenant or any Guarantor being made (other than (in any such case) a voluntary
winding-up of a solvent company for the purposes of amalgamation or
reconstruction) or the Tenant or any Guarantor being dissolved; or     (d)   the
Tenant or any Guarantor (being a company) having an administrative or other
receiver or a manager appointed of the whole or any part of its property or a
petition being presented for an administration order or an administration order
being made in respect of the Tenant or any Guarantor or documents being filed
with court for the

33



--------------------------------------------------------------------------------



 



      appointment of an administrator of the Tenant or any Guarantor or the
directors of the Tenant or any Guarantor giving notice of their intention to
appoint an administrator of the Tenant or any Guarantor; or

  (e)   the Tenant or any Guarantor (being an individual) presenting a petition
for a bankruptcy order to be made against him or a bankruptcy order being made
against the Tenant or any Guarantor; or     (f)   in relation to the Tenant or
any Guarantor (whether an individual or a company) a proposal being made or the
Tenant or any Guarantor for the time being (whether a company or an individual)
entering into any kind of composition, scheme of arrangement, compromise or
arrangement for the benefit of creditors or any class of creditors or permitting
or suffering any distress or execution to be levied on his goods; or     (g)  
there occurring in relation to the Tenant or any Guarantor in any country or
territory in which any of them carries on business or to the jurisdiction of
whose courts any of them or any of the property of any of them is subject any
event which corresponds in that country or territory with any of those mentioned
in paragraphs (c) to (f) above or the Tenant or any Guarantor otherwise becoming
subject in any such country or territory to any law relating to insolvency,
bankruptcy or winding up.

12.   GUARANTEE       The Guarantor covenants with the Landlord in the terms set
out in Schedule 5 in respect of the period ending on the date on which Glu
Mobile Limited is released by virtue of the LTC Act 1995.   13.   VALUE ADDED
TAX   13.1   Payment       If any VAT is chargeable on any supply under or
pursuant to this Lease, the Tenant must pay the amount of that VAT in addition
to the consideration for the supply subject to first receiving a VAT Invoice.  
13.2   VAT exclusive       Without limiting Clause 13.1, each sum reserved or
payable by the Tenant under this Lease is exclusive of VAT (if any) and is
accordingly to be construed as a reference to that sum plus any VAT in respect
of it, and where any sum is reserved as rent, the VAT is also reserved as rent.
  13.3   Other Supplies       If VAT is chargeable on any supply made by the
Landlord to the Tenant for which a sum is not reserved or payable under this
Lease, the Tenant must pay that VAT to the Landlord against issue of a VAT
invoice.   13.4   Third Party Payments       Where under this Lease the Tenant
must:

34



--------------------------------------------------------------------------------



 



  (a)   make any payment to the Landlord or any other person (including, without
limitation, by way of service charge, indemnity or reimbursement) by reference
to any amount incurred or which will or may be incurred by the Landlord or any
other person; or     (b)   otherwise pay all or part of the consideration for
any supply made to the Landlord or any other person,

    then without prejudice to Clauses 13.1 to 13.3, the Tenant must pay an
amount equivalent to any VAT in respect of the amount or consideration except to
the extent that the VAT is recoverable by the Landlord or any other person as
appropriate.   13.5   Recoverability       For the purposes of Clause 13.4, VAT
is recoverable by a person, if that person (or any company treated as a member
of the same VAT group as that person) is entitled to credit for it as input tax
under sections 25 and 26 VAT Act 1994. For the avoidance of doubt, VAT is not
recoverable by a person only because he could elect to waive exemption, but has
not done so.   13.6   Estimates       Where for the purposes of this Lease it is
necessary to calculate or estimate the cost or value of anything, including any
building, structure, work, item, act or service, the cost or value must be
calculated or estimated so as to include any VAT which will or may be incurred
in addition.   13.7   Outgoings       This clause does not affect the generality
of Clause 6.3 (Outgoings) of this Lease.   13.8   VAT Invoice       The Landlord
must issue the Tenant with a proper VAT invoice in respect of any supply by the
Landlord to the Tenant and the Tenant must issue the Landlord with a proper VAT
invoice in respect of any taxable supply by the Tenant to Landlord.   14.  
TRUSTEE LIABILITY PROVISION   14.1   Limitation       The Royal Bank of Scotland
plc has entered into this Lease in its capacity as trustee and not otherwise of
Schroder Exempt Property Unit Trust (SEPUT) and therefore notwithstanding any
other provision contained in this Lease neither The Royal Bank of Scotland plc
nor any successor trustee of SEPUT is obliged to meet any liability or claim
under this Lease save to the extent that the same can be met by it out of the
Trust Assets.   14.2   Trust Assets       For the purposes of this clause Trust
Assets means the assets for the time being held upon the trusts from time to
time of SEPUT.

35



--------------------------------------------------------------------------------



 



15.   GENERAL   15.1   Interest and Powers of Recovery       If any Rent or
other sum payable under this Lease is not paid on the day on which it is due it
will bear interest from that day until the date of payment at the Default
Interest Rate compounded quarterly. Every amount payable under this Lease is
reserved as rent and is recoverable as rent in arrear.   15.2   Interest on
Breach       Without prejudice to Clause 15.1 if:

  (a)   there is any breach by the Tenant of its obligations under this Lease;
and     (b)   the Landlord serves notice on the Tenant that by reason of that
breach the Landlord will not for the time being accept any sums (including the
Rent) payable by the Tenant under this Lease,

    the Tenant must pay to the Landlord within 5 Business Days of written demand
interest at the Default Interest Rate on the sums due to the Landlord under this
Lease, in respect of the period from the date of service of the notice, or from
the date when the particular sum fell due (whichever is the later), until
whichever is the earlier of the date of the acceptance by the Landlord of the
sum due, and the date on which the breach is remedied.   15.3   Disputes      
In relation to disputes:

  (a)   any statement in this Lease that a dispute must be referred to
arbitration means that the dispute must be determined by a single arbitrator
agreed by the Landlord and the Tenant or, failing agreement, by a single
arbitrator appointed by the president or his deputy for the time being of the
Royal Institution of Chartered Surveyors in accordance with the Arbitration Act
1996; and     (b)   any dispute between the Tenant and any tenant or occupier of
any other property owned or leased by the Landlord about any right in connection
with the use of the Property and the other property or about any boundary
structure separating the Property from the other property may be determined by
the Landlord, whose determination will be conclusive save as to questions of
law.

15.4   Compensation       Subject to the provisions of section 38(2) of the
Landlord and Tenant Act 1954 neither the Tenant nor any person deriving title
under the Tenant will be entitled on quitting the Property to any compensation
under section 37 of that Act.   15.5   Joint and Several Liability       Where
the Tenant or any Guarantor is more than one person:

  (a)   those persons are jointly and severally responsible in respect of every
obligation undertaken by them under this Lease; and



36



--------------------------------------------------------------------------------



 



  (b)   the Landlord may release or compromise the liability of any of those
persons under this Lease or grant any time or other indulgence without affecting
the liability of any other of them.

15.6   Whole Agreement       This Lease contains the whole agreement between the
parties relating to the transaction contemplated by this Lease and supersedes
all previous agreements between the parties relating to the transaction.   15.7
  Representations       The Tenant acknowledges that in agreeing to enter into
this Lease the Tenant has not relied on any representation, warranty, collateral
contract or other assurance. The Tenant waives all rights and remedies which,
but for this sub-clause, might otherwise be available to it in respect of any
representation, warranty, collateral contract other assurances, but nothing in
this sub-clause limits or excludes any liability for fraud.   15.8   Rights of
Entry       All rights of entry exercisable by the Landlord extend to include
(without limitation) its employees, agents, surveyors, contractors and licensees
with or without plant, equipment, appliances and materials.   15.9  
Interpretation of Covenants       Any covenant by the Tenant not to do or omit
anything must be construed as though the covenant were in addition a covenant
not to permit or suffer that thing to be done or omitted to be done.   15.10  
Landlord’s Covenants       The Landlord will not be liable to the Tenant for any
breach of its obligations in Clauses 7.3 to 7.6:

  (a)   unless the Tenant has given the Landlord notice of the breach or the
Landlord is aware or should reasonably be aware of the breach and has failed to
remedy the breach within a reasonable time of service of the notice; or     (b)
  where the breach was caused by something beyond the control of the Landlord,
provided that the Landlord uses all reasonable endeavours to remedy the breach,
except to the extent that:

  (i)   the breach could have been prevented; or     (ii)   the consequences of
the breach could have been lessened; or     (iii)   the time during which the
consequences of the breach were experienced could have been shortened,

      by the exercise of reasonable skill by the Landlord or those undertaking
the obligation on its behalf.

37



--------------------------------------------------------------------------------



 



15.11   Head Lease and Charge       Where there is a Head Lease or where the
interest of the Landlord or any Head Landlord is charged:

  (a)   any right exercisable by the Landlord is exercisable by every Head
Landlord and every Chargee;     (b)   where the Tenant must obtain consent from
the Landlord, the Tenant must obtain consent from every Head Landlord and every
Chargee where the Head Lease or the Charge so provide and nothing contained in
this Lease will be construed as imposing on any Head Landlord or any Chargee an
obligation not to refuse consent unreasonably or indicating that such an
obligation is imposed on any Head Landlord or any Chargee by virtue of the terms
of the Head Lease or the Charge;     (c)   where the Tenant must repay to the
Landlord any expenses properly incurred by the Landlord then if any expenses are
incurred by any Head Landlord or any Chargee the Tenant must repay those
expenses also;     (d)   any indemnities in favour of the Landlord are deemed to
incorporate indemnities in favour of every Head Landlord and every Chargee.

    In this sub-clause Charge means any mortgage or charge (fixed or floating,
legal or equitable) affecting the interest of the Landlord or any Head Landlord
in the Property and Chargee must be construed accordingly.   15.12   Tenant’s
Possessions       If after the Tenant has vacated the Property at the End of the
Term any of the Tenant’s possessions remain on the Property and the Tenant fails
to remove them within 15 Business Days after being requested to do so by the
Landlord then:

  (a)   the Landlord may dispose of the possessions as agent for the Tenant;    
(b)   (if disposal is by sale) then, subject to paragraph (c), the Landlord must
hold the proceeds of sale after deducting the costs and expenses of removal,
storage and sale incurred by it to the order of the Tenant;     (c)   if the
Tenant fails to claim the proceeds of sale within 60 Business Days of the date
of the sale, the Landlord may keep them;     (d)   the Tenant indemnifies the
Landlord against:

  (i)   any liability incurred by the Landlord to any third party whose
possessions have been sold by the Landlord in the mistaken belief (which must be
presumed) that the possessions belonged to the Tenant;     (ii)   any damage
caused to the Property by the possessions; and     (iii)   all loss, damage,
actions, proceedings, claims, demands, costs, damages and expenses properly
incurred or suffered by or brought or awarded against the Landlord as a result
of the presence of the possessions on the Property after the Tenant has left it
at the End of Term.

38



--------------------------------------------------------------------------------



 



15.13   Other Land       Nothing contained in or implied by this Lease:

  (a)   imposes or is deemed to impose any restriction on the use of any
property not comprised in this Lease; or     (b)   gives the Tenant:

  (i)   the benefit of or the right to enforce or to have enforced or to prevent
the release or modification of any covenant, lease, condition or stipulation
entered into by any purchaser or tenant from the Landlord or any Head Landlord
in respect of any property not comprised in this Lease; or     (ii)   the right
to prevent or restrict in any way the development of any land not comprised in
this Lease; or

  (c)   release the Tenant from the covenants by the Tenant in this Lease
notwithstanding that the Landlord has waived or released temporarily or
permanently, revocably or irrevocably or in any other way a similar covenant or
similar covenants affecting any property not comprised in this Lease.

15.14   Perpetuity Period       The perpetuity period applicable to this Lease
is 80 years beginning on the date of this Lease and whenever in this Lease
either the Landlord or the Tenant is granted a future interest it must vest
within that period and, if it has not, it will be void for remoteness.   15.15  
Severance       To the extent that any provision of this Lease is rendered void
by section 25 of the LTC Act 1995, that provision must be severed from the
remainder of this Lease which remains in full force and effect. In this
sub-clause provision includes a clause, a sub-clause, or a schedule, or any part
of any of them.   15.16   Notices in Writing       Every notice, consent,
approval or direction given under this Lease must be in writing.   15.17  
Counterparts       This Lease may be executed in any number of counterparts, all
of which, taken together, constitute one and the same lease and any party may
enter into this Lease by executing a counterpart.   15.18   Exclusion of Third
Party Rights       A person who is not a party to this lease may not enforce any
of its terms under the Contracts (Rights of Third Parties) Act 1999.   15.19  
Schedule 8       The parties agree that the provisions of Schedule 8 shall have
effect.

39



--------------------------------------------------------------------------------



 



16.   NOTICES   16.1   Notices       Any notice or other document served under
this Lease may be served in any way in which a notice required or authorised to
be served under section 196 of the Law of Property Act 1925 may be served.  
16.2   SEPUT Trustee       During such period as the reversion to this Lease is
vested in the trustee of Schroder Exempt Property Unit Trust no notice will be
deemed to be validly served on the Landlord unless a copy of the notice is also
served on Schroder Property Investment Management Limited, 31 Gresham Street,
London EC2V 7QA or such other address as the Landlord notifies to the Tenant.  
17.   GOVERNING LAW AND JURISDICTION   17.1   Governing Law       This Lease is
governed by and must be construed in accordance with English law.   17.2  
Jurisdiction       The Tenant and the Guarantor each submit to the jurisdiction
of the English courts for all purposes relating to this Lease and irrevocably
appoint the Tenant’s solicitors as the agent of each of them for service of
process.   18.   EXCLUSION AGREEMENT   18.1   The Tenant confirms that:

  (a)   before the date of the agreement for lease to which this Lease gives
effect:

  (i)   the Landlord served on the Tenant a notice (the Notice) dated 15
November 2006 in relation to the tenancy created by this Lease in a form
complying with the requirements of Schedule 1 to the Regulatory Reform (Business
Tenancies) (England and Wales) Order 2003 (the Order); and     (ii)   the
Tenant, or a person duly authorised by the Tenant, made in relation to the
Notice a statutory declaration (the Declaration) dated 22 November 2006 in a
form complying with the requirements of Schedule 2 of the Order; and

  (b)   if the Declaration was made by a person other than the Tenant, the
declarant was duly authorised by the Tenant to make the Declaration on the
Tenant’s behalf.

18.2   The Landlord and Tenant agree to exclude the provisions of sections 24 to
28 (inclusive) of the Landlord and Tenant Act 1954 in relation to the tenancy
created by this Lease.

IN WITNESS of which this Lease has been executed as a deed and has been
delivered on the date which first appears on page 1.

40



--------------------------------------------------------------------------------



 



SCHEDULE 1
THE BUILDING AND THE PROPERTY
PART 1
THE BUILDING
Building means the building known as Beaumont House, Kensington Village,
Avonmore Road, London W14 8TS shown edged in blue on the Estate Plan and any or
every part of that building and everything from time to time attached to it or
used for its benefit and any additions extensions or alterations made to it from
time to time during the Term.
PART 2
THE PROPERTY
That Lettable Area on the part second floor of the Building which is shown edged
red on the Property Plan having a net internal area (as defined in the Code) of
10,608 square feet and extends from the upper side of the floor slab or the
floor joist immediately above that Lettable Area excluding:

(a)   the walls bounding that Lettable Area other than those walls (if any)
indicated as party walls on the Property Plan; and   (b)   all load-bearing
walls and pillars within that Lettable Area; and   (c)   all structural floor
slabs within that Lettable Area; and   (d)   all Conduits and plant within that
Lettable Area which do not serve that Lettable Area exclusively,

but including:

(i)   the plaster and other finishes on the inner sides of the walls bounding
that Lettable Area and on all faces of all load-bearing walls and pillars wholly
within that Lettable Area; and   (ii)   all non-structural ceilings and other
interior finishes applied to the floor immediately above that Lettable Area and
to any floor slab within that Lettable Area and all floors floor screeds and
other finishes applied to the floor slab immediately below that Lettable Area
and to any floor slab within that Lettable Area; and   (iii)   all doors and
internal parts of all windows of that Lettable Area together with the interior
parts of the frames glass and furniture of them; and   (iv)   the whole of all
non-load bearing walls or partitions wholly within that Lettable Area; and   (v)
  one half in thickness of all non-load bearing or non-structural walls (if any)
bounding that Lettable Area and indicated as party walls on the Property Plan;
and   (vi)   all Conduits and plant within that Lettable Area and which serve
that Lettable Area exclusively.

In this Schedule, the Code means the Code of Measuring Practice published by the
Royal Institution of Chartered Surveyors and the Incorporated Society of Valuers
and Auctioneers (fifth edition).

41



--------------------------------------------------------------------------------



 



(PROPERTY PLAN) [f29726f2972601.gif]

 



--------------------------------------------------------------------------------



 



     (ESTATE PLAN) [f29726f2972602.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
RIGHTS GRANTED TO THE TENANT
PART 1
RIGHTS GRANTED IN COMMON
The right at all times in common with the Landlord and all others for the time
being authorised by the Landlord or otherwise entitled for the Tenant and any
permitted undertenant or permitted occupier of the Property and those authorised
by them:

(a)   to connect to and use all Conduits and Plant from time to time serving the
Property or provided for the benefit of the Property (but without any right of
access to areas outside the Property for this purpose other than areas not let
or intended to be let);

(b)   to pass and repass over the Common Parts and otherwise to use the Common
Parts for the purpose for which they were designed at all times;

(c)   of lateral and adjacent support and protection for the Property from the
remainder of the Building;

(d)   to pass with or without motor vehicles over the access roads ramps and
Parking Area forming part of the Estate Common Parts to the adopted highway for
the purpose of access to and egress from the Property and the Car Spaces;

(e)   to pass on foot only over the paths pavements pedestrian ways precincts
and malls forming part of the Estate Common Parts for the purpose of access to
and egress from the Property and the Car Spaces;

(f)   to load and unload goods in the area reasonably convenient to the Tenant
from time to time designated for such purpose by the Landlord (acting
reasonably) Provided That such loading shall be carried out with reasonable
speed and in such manner as not to cause undue obstruction nuisance or
inconvenience to others;

(g)   to have the name of the Tenant (and the name of any permitted under-tenant
or permitted occupier) to be displayed on the tenants directory boards in so far
as the same are provided for on the Estate or in the Building; and

(h)   a right of way (in case of emergency only or so as to comply with relevant
regulations form time to time in case of practices) over the fire escape
staircases shown hatched blue on the Property Plan.

42



--------------------------------------------------------------------------------



 



PART 2
EXCLUSIVE RIGHTS GRANTED

1.   The right to park private motor vehicles on 10 (ten) Car Spaces in the
Parking Area.


2. (a)   The Car Spaces shall as from the date hereof be situated in the Parking
Area.     (b)   The Landlord may in the interest of good estate management from
time to time by prior notice in writing of at least 28 days (except in
emergency) provide or designate substitute Car Spaces inside the Estate in
accordance with the following provisions:

  (i)   the Tenant shall at all times be entitled to no less than 10 Car Spaces
in total including such alternative Car Spaces which alternative Car Spaces
shall be:

  (A)   in groupings of adjoining Car Spaces of not less than three Car Spaces;
    (B)   have the benefit of detailed planning consent for their use as Car
Spaces (subject to no conditions which are unacceptable to the Landlord and the
Tenant (acting reasonably));     (C)   surfaced with tarmacadam or some other
reasonable hard standing to a standard appropriate to permanent Car Spaces; and
    (D)   capable of access and egress to and from the nearest adopted highway
or Estate Common Parts in accordance with a traffic scheme complying with all
general principles of good estate management.

      Provided that any obstruction of any kind by others of any of the areas or
things mentioned in either Part 1 or Part 2 of this Schedule 2 not authorised by
the Landlord shall not be deemed to be an infringement of the said rights or the
relevant one or more of them as the case may be but the Landlord shall upon
receiving notice from the Tenant of any such obstruction use all reasonable
endeavours to remove or procure the removal of such obstruction as soon as
reasonably practicable.

3.   The Landlord shall be entitled on reasonable prior notice temporarily to
close from time to time part of the Parking Area and parts of the access roads
paths and pavements for the purpose of repairing the same and shall also be
entitled in its absolute discretion to alter the position or line of all or any
access roads paths or pavements provided that the Landlord shall if reasonable
in all the circumstances provide equivalent alternative facilities for the
Tenant and minimise any interruption to such facilities and any inconvenience,  
    Provided always that the Landlord shall use all reasonable endeavours in the
exercise of such rights to avoid impairing the Tenant’s occupation of the
Property or its business and so far as practicable give the Tenant 48 hours
prior notice in writing of any such intended closure.

43



--------------------------------------------------------------------------------



 



SCHEDULE 3
RIGHTS RESERVED TO THE LANDLORD
The rights for the Landlord and all others from time to time authorised by the
Landlord or otherwise entitled and without any liability to pay compensation:

(a)   to carry out works to the Building or to the Estate or to any other
property and to use them in whatever manner may be desired and to consent to
others doing so whether or not in each case the access of light and air to the
Property or any other amenity from time to time enjoyed by it shall be affected
in any way or cause nuisance, damage, annoyance or inconvenience to the Tenant
or occupiers of the Property by noise, dust, vibration or otherwise provided
that it does not materially affect the ability of the Tenant or the occupier to
use the Property for any purpose permitted by this Lease;   (b)   to connect to
and use all Conduits within or forming part of the Property;   (c)   upon
reasonable prior written notice to the Tenant (except in emergency when no
notice need be given) to enter and remain on the Property at reasonable times
with or without tools appliances scaffolding and materials for the purposes of:

  (i)   installing inspecting repairing renewing reinstalling cleaning
maintaining removing or connecting up to any Conduits; or     (ii)   inspecting
cleaning altering repairing maintaining renewing demolishing or rebuilding any
adjoining or adjacent Property or any other things used in common, or     (iii)
  carrying out works; or     (iv)   complying with the Landlord’s obligations
under this Lease or with any other Legal Obligation of the Landlord; or     (v)
  exercising any of the rights referred to in this Schedule or for the purposes
set out in Clause 6.7,

    the person entering causing as little damage interference and inconvenience
as reasonably practicable and making good at its expense any damage caused to
the Property by such entry PROVIDED further that the rights referred to in
paragraph (c) of this schedule may only be exercised insofar as such works
cannot otherwise reasonably be carried out without such entry;   (d)   in an
emergency to pass through the Property in accordance with any regulation or
requirement of the Fire Officer or any court or other authority;   (e)   to
build, alter and install and afterwards to maintain buildings, structures and
fixtures on, into or projecting over or under or taking support from the
Property (but those buildings, structures and fixtures will not become party of
the Property);   (f)   to erect and use scaffolding outside the Property even if
the scaffolding temporarily restricts access to or the use and enjoyment of the
Property by the Tenant or the occupier of the Property;



44



--------------------------------------------------------------------------------



 



(g)   to all rights of light or air or other easements or rights over or
belonging to any other land or buildings (including other parts of the Building
or the Estate);   (h)   to the support and protection from the Property enjoyed
by other parts of the Building and the Estate.

45



--------------------------------------------------------------------------------



 



SCHEDULE 4
MATTERS AFFECTING THE FREEHOLD

1.   An agreement made pursuant to Section 106 of the Town and Country Planning
Act 1990 dated 11th October, 1999 made between (1) Rysbridge Estates Limited,
(2) BHF — Bank AG and (3) The London Borough of Hammersmith and Fulham in so far
as they relate to the Property.

2.   All other easements rights covenants and other matters affecting the
Property at the date hereof.

3.   All those matters referred to at the date hereof in the titles registered
at the Land Registry under title numbers BGL33130 and BGL40150 save for any
charges personal to the Landlord or Head Landlord in so far as they relate to
the Property.

46



--------------------------------------------------------------------------------



 



SCHEDULE 5
GUARANTEE PROVISIONS

1.   The Guarantor guarantees to the Landlord the due and punctual payment and
performance by the Tenant of all the tenant’s obligations and liabilities under
this Lease and indemnifies the Landlord against all losses, damages costs and
expenses arising or incurred by the Landlord as a result of the non-payment or
non-performance of those obligations or liabilities.   2.   The obligations of
the Guarantor under this Lease:

  (a)   constitute a direct, primary and unconditional liability to pay within 5
Business Days of written demand to the Landlord any sum which the Tenant is
liable to pay under this Lease and to perform on demand by the Landlord any
obligation of the Tenant under this Lease without the need for any recourse on
the part of the Landlord against the Tenant;     (b)   will not be affected by:

  (i)   any time or indulgence granted to the Tenant by the Landlord;     (ii)  
any legal limitation, disability or other circumstances relating to the Tenant
or any irregularity, unenforceability or invalidity of any obligations of the
Tenant under this Lease;     (iii)   any licence or consent granted to the
Tenant or any variation in the terms of this Lease save as provided in section
18 of the LTC Act 1995;     (iv)   the release of one or more of the parties
defined as the Guarantor (if more than one); or     (v)   any other act,
omission, matter, event or thing whereby (but for this provision) the Guarantor
would be exonerated in whole or in part from the guarantee other than a release
by deed given by the Landlord.

3.   So long as this guarantee remains in force the Guarantor:

  (a)   must not claim or prove as creditor in competition with the Landlord in
the event of any bankruptcy, liquidation, rehabilitation, moratorium or other
insolvency proceedings relating to the Tenant;     (b)   is not entitled to
claim or participate in any security held by the Landlord in respect of the
obligations of the Tenant under this Lease;     (c)   must not exercise any
right of set-off against the Tenant.

4.   If the Landlord brings proceedings against the Tenant, the Guarantor will
be bound by any findings of fact, interim or final award or interlocutory or
final judgment made by an arbitrator or the court in those proceedings.   5.  
If:

  (a)   the Tenant (being a company) enters into liquidation and the liquidator
disclaims this Lease; or



47



--------------------------------------------------------------------------------



 



  (b)   the Tenant (being a company) is dissolved and the Crown disclaims this
Lease; or     (c)   the Tenant (being an individual) becomes bankrupt and the
trustee in bankruptcy disclaims this Lease; or     (d)   this Lease is
forfeited,

    then within six months after the disclaimer or forfeiture the Landlord may
require the Guarantor by notice to accept a lease of the Property for a term
equivalent to the residue which would have remained of the Term if there had
been no disclaimer or forfeiture at the same rents and subject to the same
covenants and conditions (including those as to the review of rent) as are
reserved by and contained in this Lease.   6.   The new lease and the rights and
liabilities under it will take effect as from the date of the disclaimer or
forfeiture and the Guarantor will be liable for all payments due under the new
lease as from the date of disclaimer or forfeiture as if the new lease had been
granted on the date of disclaimer or forfeiture.   7.   The Guarantor or his
personal representatives must pay the Landlord’s costs of and accept the new
lease and must execute and deliver to the Landlord a counterpart of it.   8.  
If the Landlord does not require the Guarantor to take a Lease of the Property,
the Guarantor must pay to the Landlord within 5 Business Days of written demand
a sum equal to the rent that would have been payable under this Lease but for
the disclaimer or forfeiture in respect of the period from the date of the
disclaimer or forfeiture until the date which is six months after the date of
the disclaimer or forfeiture or the date on which the Property has been re-let
by the Landlord, whichever first occurs.   9.   If any VAT is payable by the
Tenant to the Landlord under the terms of the Lease, the Guarantor’s obligation
extends to that VAT. If the Guarantor makes any payment in respect of VAT, the
Landlord’s obligation to issue a VAT invoice to the Tenant under the Lease in
respect of that VAT is not affected, and the Landlord is not obliged to issue a
VAT invoice to the Guarantor in respect of that VAT.   10.   If the guarantee in
this schedule is intended to be authorised guarantee agreement:

  (a)   to the extent that any provision of this guarantee does not conform with
section 16 of the LTC Act 1995, that provision is severed from the remainder of
this guarantee and this guarantee has effect as if it excluded that provision;
and     (b)   in particular, but without limitation, paragraph 5 must be read as
though subparagraph (d) were omitted from it and paragraphs 5, 6 and 8 must be
read as though all references to forfeiture of this Lease were omitted from
them.

48



--------------------------------------------------------------------------------



 



SCHEDULE 6
ESTATE SERVICES AND ESTATE SERVICE CHARGE

1.   Estate Services       The Estate Services are:

  (a)   the repair (including the repair of inherent defects and where
reasonably necessary renewal) maintenance cleaning decoration supervision and
management as and where necessary of the Estate Common Parts;     (b)   the
lighting during Estate opening hours and such other times as the Head Landlord
may reasonably decide of such Estate Common Parts as require lighting;     (c)  
a 24 hour security patrol and/or a switchboard system to prevent vandalism and
theft;     (d)   the upkeep of and tending and stocking of any garden areas and
landscaping in the Estate and of the forecourts roadways pathways and open areas
within the Estate; and     (e)   such other services as the Head Landlord may
from time to time reasonably decide to supply for the general benefit of all or
substantially all of the tenants occupiers and users of the Estate in the
interests of good estate management.

2.   Expenditure to be taken into account in calculating the Estate Service
Charge

2.1   All reasonable and proper costs and expenses reasonably incurred by the
Head Landlord in and about the provision from time to time of services in to or
for the benefit of the Estate which without prejudice to such generality shall
include those under the following heads listed in paragraphs 2.2 to 2.26
inclusive in providing the Estate Services.   2.2   The cost of and incidental
to compliance by the Head Landlord with every notice regulation requirement or
order of any competent local or other authority or any enactment affecting the
Estate.   2.3   The cost of repairing (including in the context only of repair
where reasonably necessary renewing rebuilding or replacement) maintaining
decorating or otherwise treating and keeping free from and remedying all defects
whatsoever cleaning and keeping free from obstruction but not amending all
Estate Common Parts or other conveniences which may belong to or be used for the
Estate along or in common with other premises near or adjoining the Estate
including any amounts which the Head Landlord may be called upon to pay as a
contribution towards such costs.   2.4   The costs of maintaining in proper
working order overhauling repairing servicing replacing fuelling acquiring
taxing and insuring any vehicles necessarily used by the Head Landlord or any of
its employees solely in connection with the provision of the Estate Services to
the Estate.   2.5   The cost of taking out and maintaining in force an effective
and comprehensive insurance policy against liability of the Head Landlord for
injury to or death of any person (including every agent servant and workman of
the Head Landlord) and damage to or destruction of the property of any such
person arising out of the performance of the Estate Services and/or

49



--------------------------------------------------------------------------------



 



    maintenance and/or occupation of the Estate or any part of it and in
particular but without limitation:

  (a)   employer’s liability; and     (b)   insurance against such injury death
damage or destruction as above stated due to the act neglect default or
misconduct of the agents servants or workmen of the Head Landlord employed
solely in connection with the management and/or maintenance of the Estate Common
Parts,

    and also such further or other insurances relating to the Estate Common
Parts as the Head Landlord shall from time to time reasonably and properly deem
necessary

2.6   The charges assessments and other outgoings (if any) payable by the Head
Landlord in respect of the Estate Common Parts   2.7   All fees charges expenses
and commissions of any person or persons the Head Landlord may from time to time
employ in connection with the management and supervision of the Estate Common
Parts   2.8   The cost of preparing submitting and settling any insurance claims
relating to the Estate Common Parts   2.9   The cost of maintaining and when
necessary replacing or renewing a security patrol and security observation
system for the Estate (including but not by way of limitation the provision of
alarms close circuit television and apparatus and fittings designed to prevent
or limit vandalism)   2.10   The cost of the upkeep of the tending and stocking
of any garden areas and landscaping in the Estate and of the forecourts roadways
pathways and open areas within the Estate   2.11   The cost of providing and
maintaining and where necessary replacing appropriate furniture for use:

  (a)   in the relevant Estate Common Parts;     (b)   by persons employed by
the Head Landlord in or about the provision of the Estate Services.

2.12   The cost of providing maintaining and where necessary replacing such
flags decorative lights and other decorations or other like amenities as the
Head Landlord shall reasonably think fit to provide for the benefit of the
Estate and its occupiers.   2.13   The cost of providing and replacing paladins
or other refuse containers for the public in the Estate Common Parts and
arranging for the collection and removal of refuse.   2.14   The cost of
maintaining and where necessary renewing all directional and other notices
posters boards or signs in the Estate or relating to the Estate (whether in or
outside the Estate).   2.15   The cost of cleaning repairing maintaining and
where necessary renewing any toilets in the Estate Common Parts.   2.16   The
cost of providing maintaining and where necessary renewing public telephones on
the Estate Common Parts.



50



--------------------------------------------------------------------------------



 



2.17   The cost of taking all steps reasonably deemed desirable or expedient by
the Head Landlord for complying with making representations against or otherwise
contesting the incidence of the provisions of any Acts of Parliament concerning
any matter adversely affecting relating or allegedly relating to the Estate to
the detriment of the Tenant.   2.18   The cost of providing to the Estate Common
Parts fire fighting equipment appliances and any signs or notices required by
the local Fire Officer and the cost of repair maintenance and where necessary
renewal of the same.   2.19   The cost (to the extent that such cost is solely
in relation to the Estate) of obtaining the necessary management for the Estate
with any staff (employed either directly or indirectly by the Head Landlord)
required for the performance of duties in connection with the maintenance and/or
security of the Estate and the provision of the Estate Services or other matters
referred to in this part of Schedule 6 to the tenants occupiers and users of the
same and all other incidental expenditure in relation to such employment
including contributions to the payment of such state insurance health pension
welfare and other contributions and premiums to the extent that the Head
Landlord may be required by any enactment to pay the same and uniforms working
clothes tools machinery two way radios appliances office equipment or motor
vehicles used solely for estate purposes cleaning and other material bins
receptacles and other equipment for the proper performance of their duties.  
2.20   The rates telephone charges gas electricity and other incidental expenses
solely in relation to the Estate of:

  (a)   any accommodation provided in the Estate or elsewhere for occupation or
use by the persons employed in connection with the provision of the services to
and the management and/or the security of the Estate; and     (b)   any
accommodation provided for machinery vehicles parts equipment and other things
employed solely in connection with the provision of the said services and the
management and/or security of the Estate.

2.21   The cost of leasing any item required for the purpose of carrying out any
of the matters referred to in this schedule.   2.22   All professional charges
fees and expenses incurred and payable by the Head Landlord in respect of the
matters mentioned in paragraphs 2.1 to 2.21 above in so far as not already
charged under paragraph 2.7 above.   2.23   During any relevant Accounting
Period or part in which the Head Landlord does not employ the Head Landlord’s
agent to manage the Estate (in the capacity of managing agent) a reasonable and
proper sum that would otherwise be payable for the management of the Estate.  
2.24   All Value Added Tax or other similar tax payable by the Head Landlord in
respect of the matters referred to in paragraphs 2.2, 2.3, 2.4 and 2.5 above in
so far as the same is not recoverable by the Head Landlord as an input.   2.25  
The cost to the Head Landlord by way of interest commission banking charges
commitment fees or otherwise of borrowing any necessary sums to provide the
Services under the foregoing paragraphs other than in relation to any such sums
payable to any member of the same group of companies (as defined in the
Companies Act 1985) as the Head Landlord.       Provided always that the Head
Landlord may at any time add to the heads of expenditure any depreciation or
other allowance or provision for future anticipated expenditure on or

51



--------------------------------------------------------------------------------



 



    replacement of any installation equipment plant or apparatus used in
connection with the provision of the services for the Estate not previously
included and from and after the relevant date of the exercise of this right such
additional items of depreciation allowance provision expenditure or value shall
be included in the calculation of the Estate Service Charge.

2.26   If provided and made available for the Tenant’s use all the costs
incurred by the Head Landlord in the operation upkeep repair cleaning decoration
management supervision and management of the fitness centre.

3.   Provisions for the payment of Estate Service Charge by the Tenant   3.1  
The Landlord or the Landlord’s agent will notify the Tenant before or as soon as
reasonably practicable after the Landlord receives notification from the Head
Landlord of the estimated Estate Service Charge payable by the Tenant during the
Service Charge Year and the Tenant shall pay the estimated Estate Service Charge
to the Landlord by four equal quarterly instalments on the Quarter Days
beginning with whichever shall be the later of the Quarter day preceding the
start of the relevant Accounting Period or the Quarter Day next following the
notification as before stated.   3.2   If the Head Landlord shall reasonably
incur or imminently anticipate incurring substantial expenditure in any
Accounting Period which was not taken into account in notifying the Tenant of
the estimated Estate Service Charge for that Accounting Period the Tenant shall
within 21 days of written demand pay to the Landlord as a further instalment of
the estimated Estate Service Charge the amount as assessed by the Head
Landlord’s agent whereby the estimated Estate Service Charge for that Accounting
Period is increased by such expenditure   3.3   As soon as reasonably
practicable after the end of each Accounting Period the Landlord’s agent will
supply the Tenant (provided it has received the same from the Head Landlord and
in any event as soon as it does so) with a statement audited by an independent
chartered accountant showing:

  (a)   the Estate Service Costs including a detailed summary thereof during
that Accounting Period due allowance being made for any reimbursement or
commission and interest on such sums received by the Head Landlord from any
insurer tenant or other person not being a payment of Estate Service Charge or
estimated Estate Service Charge and interest received by the Landlord on all
sums held by it by way of Estate Service Charge pending expenditure (which shall
be credited to the Estate Service Charge);     (b)   the proportion and method
of calculation of such service costs which are payable by the Tenant.

3.4   If the amount shown payable by the Tenant in such statement exceeds the
amount of the estimated Estate Service Charge paid by the Tenant on account for
the relevant Accounting Period the Tenant shall pay the amount of the excess to
the Landlord within 28 days of the issue of the said statement. If the amount so
shown is less than the amount of the estimated Estate Service Charge so paid the
difference shall be credited to the Tenant towards the next estimated Estate
Service Charge payment due from the Tenant or repaid to the Tenant at the End of
the Term.   3.5   Vouchers evidencing expenditure referred to in any such
statement issued by the Head Landlord’s agent shall be made available for
inspection by the Tenant at the offices of the Landlord or the Landlord’s agent
(provided that the Landlord has received the same from the Head Landlord and in
any event as soon as it does so) during his normal business hours during the
period of 14 days following the issue of such statement.

52



--------------------------------------------------------------------------------



 



4.   The Tenant shall not be responsible whether through the Building Service
Charge or the Estate Service Charge for:

  (a)   the costs incurred by the Head Landlord in complying with planning
agreements in direct or indirect relation to the building, development,
redevelopment or refurbishment of the Estate or any building situate therein or
in relation to any statutory obligations of the Landlord in relation to either
of the Building or the Estate pursuant to the provisions of the Environmental
Protection Act 1990 or the Control and Pollution Act 1974 or Environmental Act
1995 or any statutory re-enactment or modification thereof; and/or     (b)   the
costs incurred by the Head Landlord or the Landlord in the collection of the
Estate Service Charge or the Building Service Charge and the enforcement of
covenants or regulations in each case against other tenants of the Estate
(including any administration costs incurred in connection with the same).

5.       Any dispute in relation to this Schedule shall be referred to the
Independent Surveyor in accordance with clause 5.3.

53



--------------------------------------------------------------------------------



 



SCHEDULE 7
BUILDING SERVICES AND BUILDING SERVICE CHARGE

1.   Basic Services       The Basic Services are:

  (a)   the repair decoration inspection testing maintenance and renewal (where
beyond economic repair of the Retained Property including repairs resulting from
inherent defects;     (b)   the cleaning of the Common Parts and the exterior of
the Building including the exterior of all windows and window frames;     (c)  
the provision of lighting to the Common Parts when required;     (d)   the
provision of heating to the Building and Common Parts when required;     (e)  
the provision of air-conditioning to the Building;     (f)   the provision of
hot and cold water to any hot or cold taps in the Common Parts;     (g)   the
provision of towels soap and other requisites to any toilets in the Common
Parts;     (h)   the repair (whether resulting from an Inherent Defect or not)
and maintenance of the structure of the Building including (without limitation)
the roof foundations external and load bearing walls structural slabs joists
beams columns and girders plant lifts air conditioning heating and other
ventilation equipment and conducting media not comprised within the Property;  
  (i)   the provision and operation in the Common Parts of such fire prevention
fire fighting and fire alarm equipment and signs as may be required by any
authority or by the Landlord’s insurers;     (j)   the provision and operation
of the signboard;     (k)   the provision of refuse bins and the operation of a
refuse collection service for the Building; and     (l)   the provision and
operation of a security patrol and/or security observation system and/or other
security equipment for the Building.

2.   Additional Services       The Additional Services are:

  (a)   the carpeting furnishing and equipping of the Common Parts;     (b)  
the provision and operation of any plant not included within the Basic Services;
    (c)   the provision either permanently or at times which the Landlord
reasonably considers appropriate of pictures floral displays flags decorative
lights and other decorations in the Common Parts;



54



--------------------------------------------------------------------------------



 



  (d)   the provision and maintenance of appropriate or useful signs or notices
in the Common Parts or visible from the Common Parts or from outside the
Building; and     (e)   the provision of any other services which the Landlord
from time to time reasonably considers appropriate having regard to the
principles of good estate management.

3.   Building Service Costs

    The Building Service Costs are the reasonable and proper costs and expenses
incurred by the Landlord in the operation and management of the Building and the
provision of the following services to it including without limitation:

  (a)   the cost of providing the Building Services (to the extent provided);  
  (b)   the cost of providing to the Retained Property any service which had it
been provided to the Common Parts could have constituted one of the Services;  
  (c)   the cost of all fuel or other energy sources for the Plant and/or the
Retained Property;     (d)   any costs which the Landlord may be required to pay
to other parties as a contribution to the cost of the Building Services or to
the repair decoration inspecting testing maintenance or renewal of any areas or
structures used in common with other parties;     (e)   the Outgoings for and
any other property used exclusively in connection with the provision of the
Building Services;     (f)   the cost of preparing submitting and settling any
insurance claims relating to the Building;     (g)   the cost of employing or
retaining the Landlord’s agent for the Building;     (h)   the cost of employing
or retaining staff to provide the Building Services including all incidental
expenditure relating to that employment but which shall not include expenditure
on pensions insurance health welfare industrial training levies redundancy but
shall (without limitation) include National Insurance clothing tools machinery
equipment and vehicles which in each case the Landlord considers are required
for the proper performance by the staff in question for the sole purpose of
their duties in relation to the Building Services;     (i)   the cost of
complying with making representations against or otherwise contesting the
incidence of any Legal Obligation or prospective Legal Obligation which will or
may adversely affect the Building;     (j)   the cost of leasing any item
required in connection with the Building Services;     (k)   all reasonable and
proper professional charges fees and expenses payable by the Landlord in respect
of any of the Building Services or the Building Service Costs other than in
calculation preparation and issue of certificates accounts and audits;     (1)  
during any period for which the Landlord does not employ an independent
Landlord’s agent to manage the Building a sum retainable by the Landlord equal
to the charges

55



--------------------------------------------------------------------------------



 



      which a firm of surveyors based in central London might reasonably be
expected to make for managing the Building;     (m)   all Value Added Tax
payable by the Landlord in respect of the Building Service Costs insofar as it
is not recoverable by the Landlord as an input; and     (n)   the cost to the
Landlord by way of interest commission banking charges commitment fees or
otherwise of borrowing any necessary sums in respect of the Building Service
Costs other than in relation to such sums payable to any member of the same
group of companies as the Landlord’s group (as defined in the Companies Act
1985).

4.   Calculation and Payment of Building Service Charge

4.1   The Landlord or the Landlord’s agent will notify the Tenant before or as
soon as reasonably practicable after the start of the relevant Accounting Period
of the estimated Building Service Charge payable by the Tenant during that
period and the Tenant shall pay the estimated Building Service Charge to the
Landlord by four equal quarterly instalments on the Quarter Days beginning with
whichever shall be the later of the Quarter Day preceding the start of the
relevant Accounting Period or the Quarter Day next following the notification as
before stated.   4.2   If the Landlord shall reasonably incur or imminently
anticipate incurring substantial expenditure in any Accounting Period which was
not taken into account in notifying the Tenant of the estimated Building Service
Charge for that Accounting Period the Tenant shall within 21 days of written
demand pay to the Landlord as a further instalment of the estimated Building
Service Charge the amount as assessed by the Landlord’s agent whereby the
estimated Building Service Charge for that Accounting Period is increased by
such expenditure.   4.3   As soon as reasonably practicable after the end of
each Accounting period the Landlord’s agent will supply the Tenant with a
statement audited by an independent chartered accountant showing:

  (a)   the Building Service Costs during that Accounting Period due allowance
being made for any reimbursement commission discount and interest on such sums
received by the Landlord from any insurer tenant or other person not being a
payment of Building Service Charge or estimated Building Service Charge and
interest received by the Landlord on all sums held by it by way of Building
Service Charge pending expenditure (which shall be credited to the Building
Service Charge);     (b)   the proportion and method of calculation of such
service costs which are payable by the Tenant.

4.4   If the amount shown payable by the Tenant in such statement exceeds the
amount of the estimated Building Service Charge paid by the Tenant on account
for the relevant Accounting Period the Tenant shall pay the amount of the excess
to the Landlord within 28 days of the issue of the said statement and if the
amount so shown is less than the amount of the estimated Building Service Charge
so paid the difference shall be credited to the Tenant towards the next
estimated Building Service Charge payment due from the Tenant or repaid to the
tenant at the End of the Term.   4.5   Vouchers evidencing expenditure referred
to in any such statement issued by the Landlord’s agent shall be made available
for inspection by the Tenant at the offices of the Landlord or the

56



--------------------------------------------------------------------------------



 



    Landlord’s agent during his normal business hours during the period of
14 days following the issue of such statement.   5.   Disputes       Any dispute
in relation to Schedule 7 shall be referred to the Independent Surveyor pursuant
to Clause 5.3.

57



--------------------------------------------------------------------------------



 



SCHEDULE 8
ADDITIONAL DEFINITIONS AND PROVISIONS
PART 1
ADDITIONAL DEFINITIONS
Acts of Terrorism has the meaning given to that expression by the Reinsurance
(Acts of Terrorism) Act 1993;
Cap means £151,614 (exclusive of VAT);
Default Interest Rate means four per cent. per annum above the Interest Rate;
Initial Period means, if the Property is destroyed or damaged by Uninsured
Terrorism, the period of 1 year commencing on the date of the destruction or
damage;
Insured Risks means fire, lightning, explosion, earthquake, aircraft and other
aerial devices and articles dropped from them, escape of oil, impact by vehicles
or animals, riot, civil commotion, Acts of Terrorism, strikes and labour
disturbances, storm, flood, bursting and overflowing of water tanks, apparatus
or pipes and additional risks against which the Landlord from time to time
decides to insure subject to such exclusions, limitations and excesses as are
imposed by its insurers and to the extent to which the risks mentioned in this
definition are insurable with the Landlord’s insurers but includes loss or
damage by Acts of Terrorism if and only to the extent that the Landlord has
insured against Acts of Terrorism;
Rent Commencement Date means 17 October, 2007 ; and
Service Charge Commencement Date means the 17 October 2006
Terrorism has the meaning given to that expression by the Terrorism Act 2000 and
includes Acts of Terrorism;
Uninsured Terrorism means Terrorism to the extent that it is not an Insured
Risk.
PART 2
ADDITIONAL PROVISIONS

1.   OPTION TO RENEW   1.1   (a) In this clause:

    Contractual Term means the contractual term of this Lease specified in
clause 3.1 but excluding any period of holding over or any extension or
continuation of it by statute or at common law;       the Tenant’s First Notice
means the notice to be given by the Tenant pursuant to clause 1.3(a) of its
intention to exercise the right to renew this Lease;

58



--------------------------------------------------------------------------------



 



    the New Lease means a further lease of the Property to be granted on the
expiry of the Contractual Term pursuant to this clause 1;       the New Lease
Guarantor means the guarantor referred to in clause 1.3(b) who is to give the
guarantee to be contained in the New Lease;       the Order means the Regulatory
Reform (Business Tenancies) (England and Wales) Order 2003;       the Tenant’s
Second Notice means the notice to be given by the Tenant pursuant to clause
1.3(e) exercising the right to renew this Lease.

1.2   If all of the conditions set out in clause 1.3 are satisfied the Landlord
must grant to the Tenant and the Tenant must take the New Lease in accordance
with the provisions of this clause 1.   1.3   The conditions referred to in
clause 1.2 are that:

  (a)   the Tenant has given the Tenant’s First Notice to the Landlord at any
time after the date 8 months before expiry of the Contractual Term and before
the date 7 months before expiry date of the Contractual Term;     (b)   if at
the date of the Tenant’s First Notice there is a guarantor of the Tenant’s
obligations contained in this Lease, then the First Tenant’s Notice must also be
signed by or on behalf of that guarantor or must be accompanied by a notice
given by that guarantor, in either case confirming the intention of that
guarantor to guarantee to the Landlord the Tenant’s obligations of the Tenant in
the New Lease;     (c)   before the Tenant’s Second Notice is given (and
therefore before the Tenant becomes contractually bound to take the New Lease
and before the New Lease Guarantor becomes contractually bound to give the
guarantee to be contained in the New Lease):

  (i)   the Landlord has given to the Tenant notices in a form complying with
the requirements of schedule 1 to the Order relating to the New Lease and to the
further lease which the Tenant might be obliged to take pursuant to an
authorised guarantee agreement to be given on assignment of the New Lease and to
any New Lease Guarantor relating to the further lease which the New Lease
Guarantor might be obliged to take pursuant to the guarantee to be contained in
the New Lease or pursuant to an authorised guarantee agreement to be given on
assignment of that further lease; and     (ii)   the Tenant and any New Lease
Guarantor have made declarations or statutory declarations (as required by the
Order) relating to such leases in a form complying with schedule 2 to the Order;

  (d)   this Lease has not been assigned after the Landlord has given the Tenant
and any New Lease Guarantor the notices referred to in clause 1.3(c)(i);     (e)
  at any time after the date 7 months before expiry of the Contractual Term and
before the date 6 months prior to expiry of the Contractual Term the Tenant has
given the Tenant’s Second Notice to the Landlord, such notice also to be signed
by or on behalf of any New Lease Guarantor or accompanied by a notice given by
the New Lease Guarantor, in either case confirming the agreement of the New
Lease Guarantor to guarantee to the Landlord the Tenant’s obligations in the New
Lease;

59



--------------------------------------------------------------------------------



 



  (f)   on the date of the Tenant’s First Notice and on the date of the Tenant’s
Second Notice and at the expiry of the Contractual Term there is no subsisting
breach of the covenants and conditions on the part of the Tenant contained in
this Lease.

1.4   The New Lease shall be for a term of 5 years commencing on the day after
the expiry of the Contractual Term of this Lease and shall reserve the same
rents as are reserved by this Lease, except that the yearly rent shall be
determined in accordance with clauses 1.5 and 1.6 and the New Lease shall
otherwise be in the same form mutatis mutandis as this Lease (including in the
event that the revised yearly rent payable under the New Lease has not been
agreed or determined by the time the New Lease is granted clauses in the same
form as clauses 1.5 and 1.6 mutatis mutandis and as if the first day of the term
of the New Lease were a review date and the rent payable immediately before the
review date were the rent referred to in clause 1.5(a), including (for the
avoidance of doubt) the provision for payment of interest at the Interest Rate
on the shortfall from the expiry of the Contractual Term until the revised
yearly rent is determined or agreed) but excluding this option to renew.   1.5  
The yearly rent reserved by the New Lease shall be a rent equal to the greater
of:

  (a)   the yearly rent payable at the expiry of the Contractual Term of this
Lease (or which would be payable were it not for any abatement of rent in
accordance with this Lease or any statutory restriction or modification); and  
  (b)   the revised rent ascertained in accordance with clause 1.6   1.6 (a)  
The revised rent payable under the New Lease may be agreed in writing at any
time between the Landlord and the Tenant or (in the absence of agreement)
determined not earlier than the date two months before the expiry of the
Contractual Term ( the Review Date) at the option of the Landlord by an
independent valuer (acting as an expert ) of recognised standing and having
experience in letting and valuing property of a like kind and character to the
Property.     (b)   In the absence of agreement the independent valuer may be
nominated by or on behalf of the president for the time being of the Royal
Institution of Chartered Surveyors on the application of either the Landlord or
the Tenant made not earlier than two months before the Review Date.     (c)   In
the case of valuation the revised rent to be determined by the valuer will be
such as he decides is the full yearly rent at which the Property might
reasonably be expected to be let at the Review Date:

  (i)   after the expiry of a rent free period or a concessionary rent period
given for fitting-out purposes only of such length and the giving of such other
inducements (including, without limitation, any rental concession, capital
payment or contribution to fitting out costs) given for fitting out purposes
only as in either case would be negotiated in the open market between a willing
landlord and a willing tenant so that the yearly rent is that payable after the
expiry of any such rent free period or concessionary rent period and after the
giving of any such inducement; and     (ii)   on the assumptions set out in
clause 1.6(d) but disregarding the matters set out in clause 1.6(e).



60



--------------------------------------------------------------------------------



 



  (d)   The assumptions are that at the Review Date:

  (i)   the Property:

  (A)   is available to let on the open market by a willing landlord to a
willing tenant by one lease without a premium from either party and with vacant
possession for a term of 10 years commencing on the Review Date with the rent
payable from then;     (B)   is to be let as a whole on a lease which is to
contain the same terms as this Lease (other than the amount of the rent referred
to in clause 4.1 and any rent free or reduced rent period allowed to the Tenant
but including the provisions for review of that rent at the fifth anniversary of
the relevant Review Date);     (C)   is fit and available for immediate
occupation and use and is fitted out for the incoming tenant’s immediate use as
authorised by this Lease in accordance with the incoming tenant’s requirements
and if then destroyed or damaged that it has been fully reinstated; and     (D)
  may be used for any of the purposes permitted by this Lease including any
purpose which falls within the same use class (under the Town & Country Planning
(Use Classes) Order for the time being in force) as the purpose permitted by
this Lease;

  (ii)   all the covenants in this Lease by the Landlord and the Tenant have
been performed and observed; and     (iii)   no work has been carried out to the
Property which has diminished the rental value and in case the Building has been
destroyed or damaged it has been fully restored.

  (e)   The matters to be disregarded are:

  (i)   any effect on rent of the fact that the Tenant, its subtenants or their
respective         predecessors in title have been in occupation of the
Property;     (ii)   any goodwill attached to the Property by reason of the
carrying on at it of the business of the Tenant, its subtenants or their
predecessors in title in their respective businesses; and     (iii)   any
increase in rental value of the Property attributable to the existence at the
Review Date of any voluntary improvement alteration or addition to the Property
carried out by and at the cost of the Tenant, its subtenants or their respective
predecessors in title during the Term or during any earlier period of occupation
arising out of an agreement to grant the Term.

      In this clause a voluntary improvement alteration or addition is one
carried out with the consent of the Landlord (where required) but not under an
obligation to the Landlord or its predecessors in title.     (f)   In the case
of determination by a valuer:

61



--------------------------------------------------------------------------------



 



  (i)   the fees and expenses of the valuer including the cost of his
appointment must be borne as he decides or in the absence of any decision
equally by the Landlord and the Tenant who must otherwise each bear their own
costs;     (ii)   the valuer must afford the Landlord and the Tenant an
opportunity to make representations to him; and     (iii)   if the valuer dies,
delays or becomes unwilling or incapable of acting or if for any other reason
the president for the time being of the Royal Institution of Chartered Surveyors
or the person acting on his behalf thinks fit he may discharge the valuer and
appoint another in his place.

  (g)   If the revised rent payable with effect from the Review Date has not
been agreed by the Review Date rent will continue to be payable at the rate
previously payable. Within 10 Business Days of the revised rent being
ascertained the Tenant must pay to the Landlord any shortfall between the rent
and the revised rent payable up to and on the preceding Quarter Day together
with interest at the Interest Rate calculated on a day to day basis on each part
of the shortfall from the date or respective dates on which each part would have
been due for payment had the revised rent been ascertained before the Review
Date until the date of payment.         For the purpose of this clause the
revised rent will be deemed to have been ascertained on the date when it has
been agreed between the Landlord and the Tenant or the date of the determination
by the valuer and notified in writing to the Tenant.     (h)   If either the
Landlord or the Tenant fails to pay any costs awarded against it in the case of
an arbitration or the relevant part of the fees and expenses of the valuer under
clause 1.6(f) within 15 Business Days of the same being demanded by the valuer
the other may pay the same and the amount so paid must be repaid on demand by
the party chargeable and is recoverable from that party as a debt due. If the
valuer requires payment of his fees and expenses before releasing his
determination, either the Landlord or the Tenant may pay them and recover the
other’s share of them from the other.     (i)   Time is not of the essence for
the purposes of this clause.

17   The Landlord shall produce the engrossments of the New Lease and the
counterpart and the Tenant and the New Lease Guarantor (if any) shall each
execute the counterpart and deliver it to the Landlord on completion.   2.  
ADDITIONAL RENT FREE PERIOD       If the Tenant enters into the New Lease
pursuant to paragraph 1 above then the Landlord shall grant an additional rent
free period of three months commencing on the Term Commencement Date of the New
Lease such rent free period to apply (for the avoidance of doubt) only to the
yearly rent reserved by Clause 4.1 of the New Lease.

62



--------------------------------------------------------------------------------



 



SIGNATORIES

                  SIGNED as a DEED by     )       ANN SUSAN WILLIAMS     )    
-s- Ann Susan Williams [f29726f2972603.gif] as attorney for THE ROYAL BANK OF  
  )       SCOTLAND PLC as trustee and not otherwise     )       of Schroder
Exempt Property Unit Trust     )       in the presence of:     )      
 
                Witness’s            
Signature:
  /s/ Nicola Emily Jane Deadman
 
           
Name:
  NICOLA EMILY JANE DEADMAN
 
             
Address:
  The Royal Bank of Scotland
 
           
 
  Trustee and Depositary Services
 
           
 
  1st Floor, Waterhouse Square
 
           
 
  138-142 Holborn, London EC1N 2TH
 
           

63